Case 3:15-md-02670-JLS-MDD Document 1987-11 Filed 09/19/19 PageID.134842 Page 1
                                    of 113




         Public Version per
         Oct. 9, 2018 Order
             [Dkt. 1471]




             Exhibit 8
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1433
                                      1987-11
                                           FiledFiled
                                                 10/05/18
                                                      09/19/19
                                                            PageID.97702
                                                               PageID.134843
                                                                         Page Page
                                                                              1 of 112
                                                                                    2
                                      of 113



      1   Laurence D. King (SBN 206423)
      2   Mario M. Choi (SBN 243409)
          KAPLAN FOX & KILSHEIMER LLP
      3   350 Sansome Street, Suite 400
      4   San Francisco, CA 94104
          Telephone: 415-772-4700
      5   Facsimile: 415-772-4707
      6   Email: lking@kaplanfox.com
          Email: mchoi@kaplanfox.com
      7
      8   Attorneys for Plaintiffs
      9
          [Additional Counsel Appear on Signature Page]
     10
     11   IN RE: PACKAGED SEAFOOD PRODUCTS                Case No. 15-MD-2670 JLS
          ANTITRUST LITIGATION                            (MDD)
     12
     13   THIS DOCUMENT RELATES TO:
     14
          DIRECT ACTION PLAINTIFFS’ CASES
     15
     16   AFFILIATED FOODS, INC.; AFFILIATED              PLAINTIFFS’ FOURTH
          FOODS MIDWEST COOPERATIVE, INC.;                CONSOLIDATED
     17                                                   AMENDED COMPLAINT
          ALEX LEE, INC.; ASSOCIATED FOOD
     18   STORES, INC.; ASSOCIATED GROCERS OF             FOR VIOLATION
          NEW ENGLAND, INC.; ASSOCIATED                   OF THE SHERMAN ACT,
     19
          GROCERS, INC.; BASHAS’ INC.; BIG Y              15 U.S.C. § 1
     20   FOODS, INC.; BROOKSHIRE BROTHERS,
     21   INC.; BROOKSHIRE GROCERY COMPANY;               (Public Redacted Version)
          CERTCO, INC.; DOLLAR TREE
     22   DISTRIBUTION, INC.; GREENBRIER                  HIGHLY
     23   INTERNATIONAL, INC.; FAMILY DOLLAR              CONFIDENTIAL
          STORES, INC.; FAMILY DOLLAR                     INFORMATION
     24
          SERVICES, LLC.; FAREWAY STORES, INC.;           SUBJECT TO
     25   THE GOLUB CORPORATION; GIANT                    PROTECTIVE ORDER
     26   EAGLE, INC.; KMART CORPORATION; K-              OF THE COURT
          VA-T FOOD STORES, INC.; MARC
     27   GLASSMAN, INC.; MCLANE COMPANY,                 DEMAND FOR JURY
     28   INC.; MEADOWBROOK MEAT COMPANY,                 TRIAL
          INC.; MERCHANTS DISTRIBUTORS, LLC;
           FOURTH CONSOLIDATED AMENDED              Case No. 15-MD-2670 JLS (MDD)
           COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1433
                                      1987-11
                                           FiledFiled
                                                 10/05/18
                                                      09/19/19
                                                            PageID.97703
                                                               PageID.134844
                                                                         Page Page
                                                                              2 of 112
                                                                                    3
                                      of 113



      1   SCHNUCK MARKETS, INC.; URM STORES
      2   INC.; WESTERN FAMILY FOODS, INC.;
          WOODMAN’S FOOD MARKET, INC.; and 99
      3   CENTS ONLY STORES LLC,
      4
                                  Plaintiffs,
      5   vs.
      6
          TRI-UNION SEAFOODS, LLC, d/b/a
      7
          CHICKEN OF THE SEA INTERNATIONAL;
      8   THAI UNION GROUP PUBLIC COMPANY,
      9   LTD.; BUMBLE BEE FOODS, LLC, f/k/a
          BUMBLE BEE SEAFOODS, LLC; STARKIST
     10   CO., DEL MONTE CORPORATION;
     11   DONGWON INDUSTRIES CO., LTD.; LION
          CAPITAL LLP; LION CAPITAL
     12
          (AMERICAS), INC.; and BIG CATCH
     13   CAYMAN LP a/k/a LION/BIG CATCH
     14   CAYMAN LP,

     15                           Defendants.
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

           FOURTH CONSOLIDATED AMENDED              Case No. 15-MD-2670 JLS (MDD)
           COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1433
                                      1987-11
                                           FiledFiled
                                                 10/05/18
                                                      09/19/19
                                                            PageID.97704
                                                               PageID.134845
                                                                         Page Page
                                                                              3 of 112
                                                                                    4
                                      of 113



      1                                          TABLE OF CONTENTS
      2                                                                                                                   Page
      3   I.     NATURE OF THE ACTION.......................................................................... 1
      4   II.    JURISDICTION AND VENUE...................................................................... 4
      5   III.   PLAINTIFFS ................................................................................................... 5
      6   IV.    DEFENDANTS ............................................................................................. 11
      7          A. Bumble Bee ........................................................................................... 11
      8          B.     Thai Union and Tri-Union ..................................................................... 11
      9          C.     Dongwon, Del Monte, And StarKist ..................................................... 15
     10   V.     AGENTS ....................................................................................................... 25
     11   VI.    INTERSTATE TRADE AND COMMERCE............................................... 25
     12   VII. FACTUAL ALLEGATIONS ........................................................................ 26
     13          A. Background ............................................................................................ 26
     14          B.     The DOJ’s Criminal Investigation......................................................... 29
     15          C.     Pattern of Collusion ............................................................................... 30
     16          D. Defendants’ Overarching and Continuous Collusive Scheme .............. 35
     17                 1.     Collusion on Light Meat and White Meat Tuna Price Increases in
     18                        2004 and 2006 ................................................................................ 35
     19                 2.     Collusion on Package Size Changes in 2007-08 ........................... 44
     20                 3.     Collusion on 2008 List Price Increases ......................................... 50
     21                 4.     Collusion on 2010 Net Price Increases .......................................... 52
     22                 5.     Collusion on 2011 Price Increases ................................................. 56
     23                 6.     Collusion on List Price Increases In 2011-12................................ 59
     24                 7.     Collusion on Offering “FAD Free” Branded Tuna Products ........ 62
     25                 8.     Collusion on Promotional Activity ................................................ 63
     26   VIII. THE UNITED STATES PACKAGED SEAFOOD MARKET IS
     27          CONDUCIVE TO COLLUSION ................................................................. 64
     28   IX.    PLAINTIFFS SUFFERED ANTITRUST INJURY ..................................... 65

          FOURTH CONSOLIDATED AMENDED                           i               Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1433
                                      1987-11
                                           FiledFiled
                                                 10/05/18
                                                      09/19/19
                                                            PageID.97705
                                                               PageID.134846
                                                                         Page Page
                                                                              4 of 112
                                                                                    5
                                      of 113



      1   X.      TOLLING OF THE STATUTE OF LIMITATIONS ................................... 66
      2   XI.     DISCOVERY IS NECESSARY TO DETERMINE THE FULL
      3           SCOPE OF THE CONSPIRACY ................................................................. 77
      4   XII. ADDITIONAL ALLEGATIONS AGAINST DEFENDANTS LION
      5           CAPITAL, LION AMERICAS, AND BIG CATCH ................................... 77
      6           A. Additional Guilty Pleas ......................................................................... 77
      7           B.     The Lion Entities ................................................................................... 78
      8           C.     Lion Directly Participated in the Conspiracy ........................................ 85
      9   COUNT I: VIOLATION OF THE SHERMAN ACT § 1 .................................... 104
     10   PRAYER FOR RELIEF ........................................................................................ 105
     11   JURY DEMAND ................................................................................................... 105
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

          FOURTH CONSOLIDATED AMENDED                           ii              Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1433
                                      1987-11
                                           FiledFiled
                                                 10/05/18
                                                      09/19/19
                                                            PageID.97706
                                                               PageID.134847
                                                                         Page Page
                                                                              5 of 112
                                                                                    6
                                      of 113



      1         Plaintiffs Affiliated Foods, Inc., Affiliated Foods Midwest Cooperative,
      2   Inc., Alex Lee, Inc., Associated Food Stores, Inc., Associated Grocers of New
      3   England, Inc., Associated Grocers, Inc., Bashas’ Inc., Big Y Foods, Inc.,
      4   Brookshire Brothers, Inc., Brookshire Grocery Company, Certco, Inc., Dollar Tree
      5   Distribution, Inc., Greenbrier International, Inc., Family Dollar Stores, Inc.,
      6   Family Dollar Services, LLC, Fareway Stores, Inc., Giant Eagle, Inc., The Golub
      7   Corporation, Kmart Corporation, K-VA-T Food Stores, Inc., Marc Glassman, Inc.,
      8   McLane Company, Inc., Meadowbrook Meat Company, Inc., Merchants
      9   Distributors, LLC, Schnuck Markets, Inc., URM Stores Inc., Western Family
     10   Foods, Inc., Woodman’s Food Market, Inc., and 99 Cents Only Stores LLC,
     11   (collectively, “Plaintiffs”), by and through undersigned counsel, complain as
     12   follows:
     13   I.    NATURE OF THE ACTION
     14         1.     This action arises out of an overarching, continuous conspiracy to fix,
     15   stabilize, or maintain the prices of shelf-stable packaged tuna products (i.e., tuna in
     16   cans, pouches and ready-to-eat servings) (“Packaged Tuna”) by Bumble Bee
     17   Foods LLC, Tri-Union Seafoods LLC d/b/a Chicken of the Sea, and StarKist Co.
     18   (along with certain other entities described below) (collectively, “Defendants”). It
     19   began at a time uncertain, but at least by 2004, and continued in force or effect, or
     20   both, until at least July 2015. (the “Relevant Period”).
     21         2.     This conspiracy was effectuated by at least the following means: (a)
     22   agreeing to decrease the sizes of pouches and cans in which Packaged Tuna is
     23   sold; (b) agreeing to issue collusive price increases on Packaged Tuna; (c)
     24   agreeing to follow each other’s price increases; (d) agreeing to limit promotional
     25   offers for Packaged Tuna; and (e) agreeing not to sell branded canned tuna labeled
     26   as caught without the use of fish aggregation devices (i.e., that it is “FAD-free”).
     27   As a result of Defendants’ cartel, Plaintiffs have paid inflated prices for
     28   Defendants’ products.
           FOURTH CONSOLIDATED AMENDED              1           Case No. 15-MD-2670 JLS (MDD)
           COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1433
                                      1987-11
                                           FiledFiled
                                                 10/05/18
                                                      09/19/19
                                                            PageID.97707
                                                               PageID.134848
                                                                         Page Page
                                                                              6 of 112
                                                                                    7
                                      of 113



      1           3.   The United States Department of Justice (“DOJ”) is conducting a
      2   criminal investigation of this conspiracy. On December 7, 2016, it filed a criminal
      3   information against Walter Scott Cameron, a Senior Vice-President of Sales for
      4   Bumble Bee, alleging a conspiracy to fix prices of packaged seafood, including
      5   Packaged Tuna. United States v. Cameron, No. 3:16-cr-00501-EMC (N.D. Cal.)
      6   (ECF No. 1). Cameron, who goes by the name “Scott” (and is referred to as Scott
      7   Cameron throughout this Complaint), has held senior sales positions at Bumble
      8   Bee since May 2000 and has served as Bumble Bee’s Senior Vice President of
      9   Sales since May 2007. As detailed below, Cameron entered into agreements with
     10   Chicken of the Sea and StarKist to increase prices. Cameron pled guilty on
     11   January 25, 2017.
     12           4.   On December 21, 2016, the DOJ filed a criminal information against
     13   Kenneth Worsham, a Senior Vice President of Marketing for Bumble Bee,
     14   alleging his participation in a conspiracy to fix the prices of packaged seafood,
     15   including Packaged Tuna. United States v. Worsham, No. 3:16-cr-00535-EMC-1
     16   (N.D. Cal.) (ECF NO. 1). Kenneth Worsham has been a Bumble Bee Senior Vice
     17   President of Marketing since at least 2001. Kenneth Worsham frequently
     18   discussed future pricing and shared customer opportunities with his father, Bob
     19   Worsham, a StarKist pricing consultant since the 1980s, as well as with Mike
     20   White, Chicken of the Sea’s Director of Marketing since the late 1980s. As
     21   detailed below, Kenneth Worsham entered into agreements to increase prices with
     22   the leadership of Bumble Bee and StarKist. Kenneth Worsham pled guilty on
     23   March 15, 2017.
     24           5.   Both plea agreements for Scott Cameron and Kenneth Worsham state
     25   that:
     26                [T]he defendant participated in a conspiracy with other
     27                persons and entities engaged in the manufacture and sale
                       of packaged seafood, the primary purpose of which was
     28
           FOURTH CONSOLIDATED AMENDED            2           Case No. 15-MD-2670 JLS (MDD)
           COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1433
                                      1987-11
                                           FiledFiled
                                                 10/05/18
                                                      09/19/19
                                                            PageID.97708
                                                               PageID.134849
                                                                         Page Page
                                                                              7 of 112
                                                                                    8
                                      of 113



      1               to fix, raise and maintain the prices of packaged seafood
      2               sold in the United States. In furtherance of the
                      conspiracy, the defendant engaged in conversations and
      3               discussions and attended meetings with representatives of
      4               other major packaged-seafood-producing firms. During
                      these conversations, discussions and meetings,
      5               agreements and mutual understandings were reached to
      6               fix, raise and maintain the prices of packaged seafood
                      sold in the United States.
      7
      8   Worsham Plea Agreement, ¶4(b); Cameron Plea Agreement, ¶4(b).
      9         6.    Chicken of the Sea has confirmed that it is an amnesty applicant with
     10   respect to packaged seafood. Under the DOJ’s Leniency Guidelines, for Chicken
     11   of the Sea to receive conditional amnesty, the company must admit to its
     12   participation in a criminal antitrust violation, such as price fixing. See
     13   https://www.justice.gov/atr/page/file/926521/download.
     14         7.    On May 8, 2017, Bumble Bee agreed to plead guilty and to pay a
     15   criminal fine in the amount of no less than $25 million, and potentially as high as
     16   $81.5 million, in connection with charges that it had fixed the prices of packaged
     17   seafood, which was defined as consisting of shelf-stable tuna (i.e., Packaged
     18   Tuna). Specifically, the information filed by the DOJ stated that Bumble Bee had
     19   (a) engaged in conversations and discussions and attended meetings with
     20   representatives of other major packaged-seafood-producing firms; (b) agreed and
     21   reached mutual understandings during these conversations, discussions and
     22   meetings, to fix, raise, and maintain the prices of packaged seafood sold in the
     23   United States; and (c) negotiated prices with customers and issued price
     24   announcements for packaged seafood in accordance with the agreements and
     25   mutual understandings reached. Bumble Bee has also agreed to cooperate in the
     26   DOJ’s ongoing investigation.
     27         8.    This Fourth Consolidated Amended Complaint (“Complaint”) is filed
     28   under Section 4 of the Clayton Act (15 U.S.C. § 15), to recover treble damages,
           FOURTH CONSOLIDATED AMENDED            3           Case No. 15-MD-2670 JLS (MDD)
           COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1433
                                      1987-11
                                           FiledFiled
                                                 10/05/18
                                                      09/19/19
                                                            PageID.97709
                                                               PageID.134850
                                                                         Page Page
                                                                              8 of 112
                                                                                    9
                                      of 113



      1   costs of suit and reasonable attorneys’ fees for violations of Section 1 of the
      2   Sherman Act (15 U.S.C. § 1).
      3   II.    JURISDICTION AND VENUE
      4          9.     The Court has original federal question jurisdiction over the Sherman
      5   Act claim asserted in this complaint pursuant to 28 U.S.C. §§ 1331 and 1337 and
      6   Sections 4 of the Clayton Act (15 U.S.C. § 15).
      7          10.    During the Relevant Period, Defendants, directly or through one or
      8   more their affiliates, sold Packaged Tuna throughout the United States in a
      9   continuous and uninterrupted flow of interstate commerce, including through and
     10   into this district.
     11          11.    Defendants and their co-conspirators engaged in conduct both inside
     12   and outside the United States that caused direct, substantial, and reasonably
     13   foreseeable and intended anticompetitive effects upon interstate commerce within
     14   the United States, and upon import trade and commerce with the United States.
     15          12.    The conspiracy alleged in this Complaint has directly and
     16   substantially affected interstate commerce in that Defendants deprived Plaintiffs of
     17   the benefits of free and open competition in the purchase of Packaged Tuna within
     18   the United States.
     19          13.    Venue is proper in this District pursuant to Sections 4(a) and 12 of the
     20   Clayton Act (15 U.S.C. §§ 15 and 22), and 28 U.S.C. § 1391(b), (c), and (d)
     21   because Defendants reside, transact business, are found within, or have agents
     22   within this District, and a substantial part of the events giving rise to Plaintiffs’
     23   claims occurred and a substantial portion of the affected interstate trade and
     24   commerce described below was carried out in this district.
     25          14.    Defendants are amenable to service of process under Fed. R. Civ. P.
     26   4(k)(1)(A) and the long-arm statute of California (Cal. Code Civ. P. §410) because
     27   each has transacted business in this state and because the California long-arm
     28
           FOURTH CONSOLIDATED AMENDED              4           Case No. 15-MD-2670 JLS (MDD)
           COMPLAINT
Case
Case3:15-md-02670-JLS-MDD
     3:15-md-02670-JLS-MDD Document
                           Document1433
                                    1987-11
                                          FiledFiled
                                                 10/05/18
                                                     09/19/19
                                                           PageID.97710
                                                              PageID.134851
                                                                        PagePage
                                                                             9 of 112
                                                                                   10
                                     of 113



      1   statute extends jurisdiction to the limits of due process and each Defendant has
      2   sufficient minimum contacts with the state of California to satisfy due process.
      3          15.   This Court has personal jurisdiction over Defendants because, inter
      4   alia, each Defendant: (a) transacted business in this district, the United States and
      5   its territories, and the District of Columbia; (b) directly or indirectly sold and
      6   delivered Packaged Tuna in this district, the United States and its territories, and
      7   the District of Columbia; (c) has substantial aggregate contacts with this district,
      8   the United States and its territories, and the District of Columbia; and (d) engaged
      9   in anticompetitive conduct that was directed at, and had the intended effect of
     10   causing injury to, persons and entities residing in, located in, or doing business in
     11   this District, the United States and its territories, and the District of Columbia.
     12   III.   PLAINTIFFS
     13          16.   Plaintiff Affiliated Foods, Inc. is a Texas corporation with its
     14   principal place of business in Amarillo, Texas. During the Relevant Period,
     15   Affiliated Foods, Inc. purchased Packaged Tuna directly from one or more of the
     16   Defendants and was injured in its business or property by reason of the antitrust
     17   violations alleged in this Complaint.
     18          17.   Plaintiff Affiliated Foods Midwest Cooperative, Inc. is a Nebraska
     19   corporation with its principal place of business in Norfolk, Nebraska. During the
     20   Relevant Period, Affiliated Foods Midwest Cooperative, Inc. purchased Packaged
     21   Tuna directly from one or more of the Defendants and was injured in its business
     22   or property by reason of the antitrust violations alleged in this Complaint.
     23          18.   Plaintiffs Alex Lee, Inc. and its wholly-owned subsidiary, Merchants
     24   Distributors, LLC (together, “Alex Lee”) are, respectively, a North Carolina
     25   corporation and a North Carolina limited liability company, with their principal
     26   places of business in Hickory, North Carolina. During the Relevant Period, Alex
     27   Lee purchased Packaged Tuna directly from one or more of the Defendants and
     28
          FOURTH CONSOLIDATED AMENDED                5           Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97711
                                                              PageID.134852
                                                                          Page
                                                                             Page
                                                                               10 of
                                                                                  11
                                      of112
                                         113



      1   was injured in its business or property by reason of the antitrust violations alleged
      2   in this Complaint.
      3         19.    Plaintiff Associated Food Stores, Inc. is a Utah corporation with its
      4   principal place of business in Salt Lake City, Utah. During the Relevant Period,
      5   Associated Food Stores, Inc. purchased Packaged Tuna directly from one or more
      6   of the Defendants and was injured in its business or property by reason of the
      7   antitrust violations alleged in this Complaint.
      8         20.    Plaintiff Associated Grocers of New England, Inc. is a New
      9   Hampshire corporation with its principal place of business in Pembroke, New
     10   Hampshire. During the Relevant Period, Associated Grocers of New England, Inc.
     11   purchased Packaged Tuna directly from one or more of the Defendants and was
     12   injured in its business or property by reason of the antitrust violations alleged in
     13   this Complaint.
     14         21.    Plaintiff Associated Grocers, Inc. is a Louisiana corporation with its
     15   principal place of business in Baton Rouge, Louisiana. During the Relevant
     16   Period, Associated Grocers, Inc. purchased Packaged Tuna directly from one or
     17   more of the Defendants and was injured in its business or property by reason of the
     18   antitrust violations alleged in this Complaint.
     19         22.    Plaintiff Bashas’ Inc. is an Arizona corporation with its principal
     20   place of business in Chandler, AZ. Bashas’ Inc. operates stores under the several
     21   banners, including Food City, Bashas' Markets, Bashas’ Dine, AJ's Fines Foods,
     22   and Eddie's Country Stores. During the Relevant Period, Bashas’ Inc. purchased
     23   Packaged Tuna directly from one or more of the Defendants and was injured in its
     24   business or property by reason of the antitrust violations alleged in this Complaint.
     25         23.    Plaintiff Big Y Foods, Inc. is a Massachusetts corporation with its
     26   principal place of business in Springfield, Massachusetts. During the Relevant
     27   Period, Big Y Foods, Inc. purchased Packaged Tuna directly from one or more of
     28
          FOURTH CONSOLIDATED AMENDED               6          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97712
                                                              PageID.134853
                                                                          Page
                                                                             Page
                                                                               11 of
                                                                                  12
                                      of112
                                         113



      1   the Defendants and was injured in its business or property by reason of the
      2   antitrust violations alleged in this Complaint.
      3         24.    Plaintiff Brookshire Brothers, Inc. is a Texas corporation with its
      4   principal place of business in Lufkin, Texas. During the Relevant Period,
      5   Brookshire Brothers, Inc. purchased Packaged Tuna directly from one or more of
      6   the Defendants and was injured in its business or property by reason of the
      7   antitrust violations alleged in this Complaint.
      8         25.    Plaintiff Brookshire Grocery Company is a Texas corporation with its
      9   principal place of business in Tyler, Texas. During the Relevant Period,
     10   Brookshire Grocery Company purchased Packaged Tuna directly from one or
     11   more of the Defendants and was injured in its business or property by reason of the
     12   antitrust violations alleged in this Complaint.
     13         26.    Plaintiff Certco, Inc. is a Wisconsin corporation with its principal
     14   place of business in Madison, Wisconsin. During the Relevant Period, Certco, Inc.
     15   purchased Packaged Tuna directly from one or more of the Defendants and was
     16   injured in its business or property by reason of the antitrust violations alleged in
     17   this Complaint.
     18         27.    Plaintiff Dollar Tree Distribution, Inc., a wholly-owned subsidiary of
     19   Dollar Tree, Inc., is a Virginia corporation with its principal place of business in
     20   Chesapeake, Virginia. During the Relevant Period, Dollar Tree Distribution, Inc.
     21   purchased Packaged Tuna directly from one or more of the Defendants and was
     22   injured in its business or property by reason of the antitrust violations alleged in
     23   this Complaint.
     24         28.    Plaintiff Greenbrier International, Inc., a wholly-owned subsidiary of
     25   Dollar Tree, Inc., is a Delaware corporation with its principal place of business in
     26   Chesapeake, Virginia. During the Relevant Period, Greenbrier International, Inc.
     27   purchased Packaged Tuna directly from one or more of the Defendants and was
     28
          FOURTH CONSOLIDATED AMENDED               7         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97713
                                                              PageID.134854
                                                                          Page
                                                                             Page
                                                                               12 of
                                                                                  13
                                      of112
                                         113



      1   injured in its business or property by reason of the antitrust violations alleged in
      2   this Complaint.
      3         29.    Plaintiff Family Dollar Stores, Inc., a wholly-owned subsidiary of
      4   Dollar Tree, Inc., is a Delaware corporation with its principal place of business in
      5   Matthews, North Carolina. During the Relevant Period, Family Dollar Stores, Inc.
      6   purchased Packaged Tuna directly from one or more of the Defendants and was
      7   injured in its business or property by reason of the antitrust violations alleged in
      8   this Complaint.
      9         30.    Plaintiff Family Dollar Services, LLC (formerly known as Family
     10   Dollar Services, Inc.), a wholly-owned subsidiary of Plaintiff Family Dollar
     11   Stores, Inc., is a North Carolina limited liability company with its principal place
     12   of business in Matthews, North Carolina. During the Relevant Period, Family
     13   Dollar Services, LLC purchased Packaged Tuna directly from one or more of the
     14   Defendants and was injured in its business or property by reason of the antitrust
     15   violations alleged in this Complaint.
     16         31.    Plaintiff Fareway Stores, Inc. is an Iowa corporation with its principal
     17   place of business in Boone, Iowa. During the Relevant Period, Fareway Stores,
     18   Inc. purchased Packaged Tuna directly from one or more of the Defendants and
     19   was injured in its business or property by reason of the antitrust violations alleged
     20   in this Complaint.
     21         32.    Plaintiff Giant Eagle, Inc. is a Pennsylvania corporation with its
     22   principal place of business in Pittsburgh, Pennsylvania. During the Relevant
     23   Period, Giant Eagle, Inc. purchased Packaged Tuna directly from one or more of
     24   the Defendants and was injured in its business or property by reason of the
     25   antitrust violations alleged in this Complaint.
     26         33.    Plaintiff The Golub Corporation, whose retail operating banners
     27   include Price Chopper and Market 32, is a Delaware corporation with its principal
     28   place of business in Schenectady, New York. During the Relevant Period, The
          FOURTH CONSOLIDATED AMENDED               8          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97714
                                                              PageID.134855
                                                                          Page
                                                                             Page
                                                                               13 of
                                                                                  14
                                      of112
                                         113



      1   Golub Corporation purchased Packaged Tuna directly from one or more of the
      2   Defendants and was injured in its business or property by reason of the antitrust
      3   violations alleged in this Complaint.
      4         34.    Plaintiff Kmart Corporation is a Michigan corporation with its
      5   principal place of business in Hoffman Estates, Illinois. During the Relevant
      6   Period, Kmart Corporation purchased Packaged Tuna directly from one or more of
      7   the Defendants and was injured in its business or property by reason of the
      8   antitrust violations alleged in this Complaint.
      9         35.    Plaintiff K-VA-T Food Stores, Inc., doing business as Food City, is a
     10   Virginia corporation with its principal place of business in Abingdon, Virginia.
     11   During the Relevant Period, K-VA-T Food Stores, Inc. purchased Packaged Tuna
     12   directly from one or more of the Defendants and was injured in its business or
     13   property by reason of the antitrust violations alleged in this Complaint.
     14         36.    Plaintiff Marc Glassman, Inc. is a discount retail closeout and grocery
     15   store chain with over sixty stores in the Cleveland, Akron, Canton, Youngstown,
     16   and Columbus, Ohio areas. Marc Glassman, Inc. operates under its stores under
     17   the trade name Marc’s. Marc Glassman, Inc. is an Ohio corporation with its
     18   principal place of business in Middleburg Heights, Ohio. During the Relevant
     19   Period, Marc Glassman, Inc. purchased Packaged Tuna directly from one or more
     20   of the Defendants, and was injured in its business or property by reason of the
     21   antitrust violations alleged in this Complaint.
     22         37.    Plaintiff McLane Company, Inc. is a Texas corporation with its
     23   principal place of business in Temple, Texas. During the Relevant Period, McLane
     24   Company, Inc. purchased Packaged Tuna directly from one or more of the
     25   Defendants and was injured in its business or property by reason of the antitrust
     26   violations alleged in this Complaint.
     27         38.    Plaintiff Meadowbrook Meat Company, Inc. is a North Carolina
     28   corporation with its principal place of business in Rocky Mount, North Carolina.
          FOURTH CONSOLIDATED AMENDED               9          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97715
                                                              PageID.134856
                                                                          Page
                                                                             Page
                                                                               14 of
                                                                                  15
                                      of112
                                         113



      1   During the Relevant Period, Meadowbrook Meat Company, Inc. purchased
      2   Packaged Tuna directly from one or more of the Defendants and was injured in its
      3   business or property by reason of the antitrust violations alleged in this Complaint.
      4         39.    Plaintiff Schnuck Markets, Inc. is a Missouri corporation with its
      5   principal place of business in St. Louis, Missouri. During the Relevant Period,
      6   Schnuck Markets, Inc. purchased Packaged Tuna directly from one or more of the
      7   Defendants and was injured in its business or property by reason of the antitrust
      8   violations alleged in this Complaint.
      9         40.    Plaintiff URM Stores, Inc. is a Washington corporation with its
     10   principal place of business in Spokane, Washington. During the Relevant Period,
     11   URM Stores, Inc. purchased Packaged Tuna directly from one or more of the
     12   Defendants and was injured in its business or property by reason of the antitrust
     13   violations alleged in this Complaint.
     14         41.    Plaintiff Western Family Foods, Inc. is an Oregon corporation with its
     15   principal place of business in Tigard, Oregon. During the Relevant Period,
     16   Western Family Foods, Inc. purchased Packaged Tuna directly from one or more
     17   of the Defendants and was injured in its business or property by reason of the
     18   antitrust violations alleged in this Complaint.
     19         42.    Plaintiff Woodman’s Food Market, Inc. is a Wisconsin corporation
     20   with its principal place of business in Janesville, Wisconsin. During the Relevant
     21   Period, Woodman’s Food Market, Inc. purchased Packaged Tuna directly from
     22   one or more of the Defendants and was injured in its business or property by
     23   reason of the antitrust violations alleged in this Complaint.
     24         43.    Plaintiff 99 Cents Only Stores LLC is a California limited liability
     25   company with its principal place of business in Commerce, California. During the
     26   Relevant Period, 99 Cents Only Stores LLC purchased Packaged Tuna directly
     27   from one or more of the Defendants and was injured in its business or property by
     28   reason of the antitrust violations alleged in this Complaint.
          FOURTH CONSOLIDATED AMENDED               10          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97716
                                                              PageID.134857
                                                                          Page
                                                                             Page
                                                                               15 of
                                                                                  16
                                      of112
                                         113



      1   IV.   DEFENDANTS
      2         A.     Bumble Bee
      3         44.    Defendant Bumble Bee Foods LLC (“Bumble Bee”) is a domestic
      4   corporation with its principal place of business at 280 10th Avenue, San Diego,
      5   California 92101. Bumble Bee produces and sells Packaged Tuna throughout the
      6   United States (including this District), its territories and the District of Columbia.
      7   Bumble Bee is a wholly-owned subsidiary of Lion Capital, a private investment
      8   firm headquartered in Great Britain.
      9         B.     Thai Union and Tri-Union
     10         45.    Defendant Tri-Union Seafoods, LLC d/b/a Chicken of the Sea
     11   International (“Tri-Union”) is a Delaware limited liability company with its
     12   principal place of business at 9330 Scranton Road, Suite 500, San Diego,
     13   California 92121.
     14         46.    Defendant Thai Union Group Public Company, Ltd. (“Thai Union”),
     15   a publicly held company headquartered in Thailand, is a global processor and
     16   exporter of frozen seafood and Packaged Tuna.
     17         47.    Since 2000, Tri-Union has been a wholly-owned subsidiary of Thai
     18   Union North America, Inc. (“TUNAI”), a California corporation with its principal
     19   place of business at 9330 Scranton Road, Suite 500, San Diego, California 92121.
     20   TUNAI, in turn, is a wholly-owned subsidiary of Thai Union. All three vertically-
     21   integrated companies have been led by Thiraphong Chansiri, who serves as the
     22   CEO and President of Thai Union, the President of TUNAI, and a Director of Tri-
     23   Union, at which Chansiri has a day-to-day leadership role.
     24         48.    Throughout the Relevant Period, Thai Union controlled and
     25   supervised the business, operations, and activities of Tri-Union, including the
     26   conduct alleged in this Complaint. Thai Union has been described in the media as
     27   “the world’s biggest producer of canned tuna,” and is reported to export
     28   approximately 55% of its tuna to the United States.
          FOURTH CONSOLIDATED AMENDED              11           Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97717
                                                              PageID.134858
                                                                          Page
                                                                             Page
                                                                               16 of
                                                                                  17
                                      of112
                                         113
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97718
                                                              PageID.134859
                                                                          Page
                                                                             Page
                                                                               17 of
                                                                                  18
                                      of112
                                         113



      1        51.
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12        52.
     13
     14
     15
     16
     17
     18
     19
     20
     21        53.
     22
     23
     24
     25
     26
     27        54.
     28
          FOURTH CONSOLIDATED AMENDED         13         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97719
                                                              PageID.134860
                                                                          Page
                                                                             Page
                                                                               18 of
                                                                                  19
                                      of112
                                         113



      1
      2
      3
      4
      5         55.
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15         56.   As described herein, Thai Union approved Tri-Union’s participation
     16   in the 2008 collusive resizing of canned tuna. It was aware of and supported
     17   collusive price increases for Packaged Tuna. It was aware of and supported the
     18   2012 agreement among Bumble Bee, Tri-Union and StarKist Company to refrain
     19   from labeling their respective brands of canned tuna as “FAD-free,” i.e., caught in
     20   an environmentally friendly manner.
     21         57.
     22
     23
     24
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED             14          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97720
                                                              PageID.134861
                                                                          Page
                                                                             Page
                                                                               19 of
                                                                                  20
                                      of112
                                         113



      1         58.   Thus, Tri-Union has been and is the alter ego and agent of Thai
      2   Union. Moreover, Thai Union directly participated in the conspiracy described
      3   herein through personnel who had duties at Thai Union, such as Chan.
      4         59.
      5
      6
      7
      8
      9
     10
     11         60.
     12
     13
     14
     15
     16         61.   Thai Union and Tri-Union pitched themselves to Chicken of the Sea
     17   customers as one company, i.e., Thai Union, the world’s largest canned seafood
     18   company. Given the breadth and scope of the conspiracy, and the benefits received
     19   by Thai Union as a direct result of the collusion alleged herein, it would be
     20   inequitable to allow Thai Union to escape responsibility for the actions of the
     21   combined enterprise.
     22         62.   As used herein, “Chicken of the Sea” collectively refers to
     23   Defendants Tri-Union and Thai Union.
     24         C.    Dongwon, Del Monte, And StarKist
     25         63.   Defendant StarKist Co. is a Delaware corporation with its principal
     26   place of business at 225 North Shore Drive, Suite 400, Pittsburgh, Pennsylvania
     27   15212. From December 2002 until October 2008, StarKist was an operating
     28   segment of Del Monte Corporation, at which time it was sold to three members of
          FOURTH CONSOLIDATED AMENDED            15         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97721
                                                              PageID.134862
                                                                          Page
                                                                             Page
                                                                               20 of
                                                                                  21
                                      of112
                                         113



      1   the family-owned and managed Korean chaebol Dongwon Group. The purchasing
      2   companies were Dongwon Industries Co., Ltd. (“Dongwon Industries”), Dongwon
      3   Enterprise Co., Ltd. (“Dongwon Enterprise”), and Dongwon F&B Co. After the
      4   purchase, StarKist became a majority-owned subsidiary of Dongwon Industries,
      5   and since September 23, 2012, StarKist has been a wholly-owned subsidiary of
      6   Dongwon Industries. Each of the Dongwon Group affiliates is ultimately owned
      7   by Dongwon Enterprise, a family-owned holding company. Jae-chul Kim, who
      8   founded the conglomerate in 1969, owns 24.5% of Dongwon Enterprise, while his
      9   son and successor, Nam-jung Kim, owns 68%.
     10         64.    Defendant Del Monte Corporation (“Del Monte”), now known as Big
     11   Heart Pet Brands, Inc., is a Delaware corporation with its principal place of
     12   business at 1 Strawberry Lane, Orrville, Ohio, 44667. Del Monte acquired StarKist
     13   in 2002. Through StarKist, Del Monte produced and sold Packaged Tuna
     14   throughout the United States (including in this District), its territories and the
     15   District of Columbia. Del Monte sold StarKist to Dongwon on October 6, 2008.
     16   According to a filing by Del Monte with the Securities & Exchange Commission,
     17   “[a]t the time of sale, Del Monte entered into a two-year Operating Services
     18   Agreement (which was completed in September 2010) pursuant to which [Del
     19   Monte] provided operational services to Starkist Co. such as warehousing,
     20   distribution, transportation, sales, information technology and administration.”
     21         65.    Del Monte managed the operations of StarKist Co. during the time it
     22   owned StarKist, from December 2002 until October 2008, and thereafter continued
     23   to manage StarKist under an operating agreement with Dongwon Industries until
     24   October 2010, at which time Dongwon Industries became the operator of StarKist.
     25   Key StarKist executives also served as Del Monte executives during the time Del
     26   Monte owned and operated StarKist. For example, Don Binotto served as
     27   StarKist’s CEO from the 1990s through December 2005 when StarKist was owned
     28   first by Heinz, then by Del Monte, and then was rehired by Dongwon Industries.
          FOURTH CONSOLIDATED AMENDED              16          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97722
                                                              PageID.134863
                                                                          Page
                                                                             Page
                                                                               21 of
                                                                                  22
                                      of112
                                         113



      1   Joseph Tuza was a Del Monte marketing executive between May 2006 and August
      2   2008, and then was a StarKist Sr. VP of Marketing.
      3         66.   Defendant Dongwon Industries Co., Ltd. is a publicly traded
      4   company with its principal place of business at Dongwon Industries Building, 7th
      5   Floor, Mabang-ro 68 (Yangjae-dong), Seocho-gu, Seoul, South Korea. Dongwon
      6   Industries is part of the Dongwon Group, which has annual Packaged Tuna
      7   revenue of approximately $1.4 billion. Dongwon Group is a chaebol, a family-
      8   controlled Korean conglomerate, in which corporate lines between member
      9   entities are often blurred. StarKist regularly describes itself as a subsidiary of
     10   Dongwon Group and as a subsidiary of Dongwon Industries.
     11         67.   Chaebols are closely-knit business groups in South Korea under the
     12   control of an extended family, with key flagship firms which are used as the
     13   instruments of control of other firms within the group. They have four key
     14   features: (1) the governance structure of the group involves family or extended
     15   family control; (2) the formal organizational structure of the group involves a
     16   group headquarters, located in an actual or de facto holding company, sometimes
     17   known as a “flagship” company, which controls a network of subsidiaries, which
     18   fall under the control of the family, the group as a whole, and of flagship firms
     19   within the group; (3) the business structure of the firm encompasses a number of
     20   discrete products and services, some of which are wholly unrelated and others that
     21   are effectively vertically integrated; and (4) these groups are characterized by
     22   strong internal cultures of hierarchy, familism, and loyalty, with family members
     23   of the founder or his cohorts also occupying key managerial positions within the
     24   group.
     25         68.   The Dongwon Group is a Chaebol. The company started in 1969 and
     26   is dominated by Chair Jae-chul Kim (“J.C. Kim”) and members of his family or
     27   extended family, as described in more detail below. The group is headquarters is in
     28   Seoul, South Korea, where its holding company, Dongwon Enterprise, is located.
          FOURTH CONSOLIDATED AMENDED             17           Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97723
                                                              PageID.134864
                                                                          Page
                                                                             Page
                                                                               22 of
                                                                                  23
                                      of112
                                         113



      1   Through its subsidiaries, it operates in a number of business sectors including,
      2   among other things, marine products, other food products, feed products, and pet
      3   food, packing materials, and aluminum foil products.
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13                                                  In other words, as a chaebol, Dongwon
     14   does not follow the principles of corporate separateness that are expected of
     15   companies incorporated in the United States. Instead, the Dongwon entities,
     16   including Dongwon Industries and StarKist, operated as a single entity.
     17         69.    Dongwon Group controls approximately 75% of the Korean canned
     18   tuna market. At the time of the StarKist acquisition, it was reported that “the
     19   transaction will help the Dongwon Group, whose affiliates include the world’s
     20   biggest tuna fishing company, Dongwon Industries, and processed food maker
     21   Dongwon F&B, to create the world’s biggest canned tuna business. ‘We believe
     22   that the acquisition of StarKist seafood will help Dongwon establish a strong
     23   foothold and penetration in the U.S. market,’ said Park In-gu, vice chairman of
     24   Dongwon Enterprise, which is the holding company for the conglomerate.” Park
     25   also stated that the deal was “a great opportunity for us to initiate operations in the
     26   United States.”
     27
     28
          FOURTH CONSOLIDATED AMENDED               18          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97724
                                                              PageID.134865
                                                                          Page
                                                                             Page
                                                                               23 of
                                                                                  24
                                      of112
                                         113



      1         70.   Dongwon Group’s website describes its mission to become the
      2   “world’s biggest tuna company,” through StarKist, which it describes as follows:
      3               StarKist is the world's best tuna brand with 65 years of
      4               history, and holds the No.1 position in the US tuna
                      market. Like Dongwon Group in Korea, StarKist is an
      5               iconic tuna brand in the United States, and has been
      6               controlled by Dongwon Group since 2008,
                      accompanying Dongwon Group on its journey to
      7               globalization. Dongwon Group, which has already
      8               become the dominant player in Korea's tuna market, has
                      focused on the steady growth of the world's tuna market
      9
                      and determined that tuna can be one of core resources
     10               that will lead future industries. Through the acquisition of
     11               StarKist, Dongwon Group has secured an opportunity to
                      take off as the world's biggest tuna company, and will
     12               become de facto a globalized enterprise.
     13
     14         71.   Dongwon Group purchased StarKist with the goal of globalizing and
     15   integrating StarKist with its existing seafood businesses. According to former
     16   StarKist CEO, In-soo Cho, “StarKist used to own boats and catch its own tuna and
     17   process it and sell it” until the “business was sold and became part of larger parts
     18   of businesses.” StarKist’s purchase by Dongwon Group, which owns one of the
     19   largest fishing fleets in the world, was done with the goal of returning StarKist to
     20   an integrated business model, “from the sea to the shelves.” To do so, executives
     21   from other Dongwon Group companies were brought to StarKist to oversee the
     22   company; the media reported a contemporaneous “string of exits” by StarKist’s
     23   U.S. executives.
     24         72.
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED             19          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97725
                                                              PageID.134866
                                                                          Page
                                                                             Page
                                                                               24 of
                                                                                  25
                                      of112
                                         113
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97726
                                                              PageID.134867
                                                                          Page
                                                                             Page
                                                                               25 of
                                                                                  26
                                      of112
                                         113



      1   Bloomberg, demonstrates the seamless integration between the Dongwon
      2   affiliates, including StarKist:
      3                   Nam-jung Kim served as Vice President of Dongwon
      4                   F&B Co., Ltd. Mr. Kim served as the Chief Operating
                          Officer of StarKist Co. since 2012 until October 2014.
      5                   Mr. Kim's lasting relationship with the tuna industry took
      6                   off in 1996 at the Dongwon F&B tuna plant in
                          Changwon. He served as the Chief of Management
      7                   Supporting Division at Dongwon Industry Co., Ltd. He
      8                   served as a Director of Construction Division at Donwon
                          Systems Corporation and Vice President of Dongwon
      9
                          Enterprise Co., Ltd. He became Product Manager of the
     10                   sea laver category in 1999. Mr. Kim returned to
     11                   Dongwon F&B in 2004 to work as Marketing Strategy
                          Manager until 2006. He continued to diversify his
     12                   business acumen by leading the Finance & Planning
     13                   Department of Dongwon Industries Co. Since 2008, he
                          served as the Head of the Finance and Planning
     14
                          Department at Dongwon Systems and served as its Vice
     15                   President of its construction arm. Immediately before
     16                   joining StarKist, he served as Executive Vice President at
                          Dongwon Enterprise since 2011, the holding company of
     17                   the Dongwon conglomerate.
     18
     19   According to Bloomberg, Nam-jung Kim currently serves on the Board of
     20   Dongwon F&B, and as Vice Chair of StarKist.
     21             75.   Nam-jung Kim was to lead the growth of the combined Dongwon-
     22   StarKist global business. At the same time, Dongwon Industries stated its
     23   commitment to supply StarKist directly with a steady stream of tuna, and
     24   purchased a dedicated vessel to operate for StarKist in American Somoa.
     25   Dongwon added Jae Hoon Choi to the StarKist procurement team to lead the
     26   effort.
     27             76.   Also in 2012, Hyung-joo Kim was transferred from Dongwon F&B,
     28   where he served as chief financial officer, to become StarKist’s senior vice
          FOURTH CONSOLIDATED AMENDED                21          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97727
                                                              PageID.134868
                                                                          Page
                                                                             Page
                                                                               26 of
                                                                                  27
                                      of112
                                         113



      1   president, finance. Andrew Choe joined Dongwon Enterprise in 2010 and was sent
      2   to StarKist in 2012 to work as senior vice president of supply chain and
      3   operations, before being named StarKist president and CEO in 2014. In addition,
      4   Ingu Park, the vice chair of Dongwon Enterprise, became the board chair of
      5   StarKist and served as interim president after Don Binotto left in November 2010,
      6   reporting directly to the Chair of Dongwon. According to Bloomberg, Ingu Park
      7   currently serves as both the CEO of Dongwon Precision Machinery Co. Ltd. and
      8   as Chair of the StarKist board of directors. He had previously served as Vice Chair
      9   and Director of Dongwon F&B.
     10         77.    Dongwon micromanaged StarKist’s affairs and disregarded principles
     11   of corporate separateness with respect to StarKist.
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27         78.
     28
          FOURTH CONSOLIDATED AMENDED              22           Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97728
                                                              PageID.134869
                                                                          Page
                                                                             Page
                                                                               27 of
                                                                                  28
                                      of112
                                         113



      1
      2
      3
      4
      5
      6
      7
      8
      9
     10         79.
     11
     12
     13
     14
     15
     16         80.
     17
     18
     19
     20
     21
     22
     23         81.   Dongwon, including J.C. Kim and other senior Dongwon executives,
     24   not only established policy and direction for StarKist, but was the decision-maker
     25   concerning even routine matters at StarKist, and effectively took over the
     26   performance of StarKist’s day-to-day operations in carrying out that policy and
     27   direction. Further, because of the disregard of corporate separateness and the lack
     28   of any meaningful distinction between the two companies, StarKist employees that
          FOURTH CONSOLIDATED AMENDED             23          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97729
                                                              PageID.134870
                                                                          Page
                                                                             Page
                                                                               28 of
                                                                                  29
                                      of112
                                         113



      1   performed acts in furtherance of the conspiracy did so on behalf of both Dongwon
      2   and StarKist (and Dongwon employees similarly acted on behalf of both StarKist
      3   and Dongwon).
      4         82.
      5
      6
      7
      8
      9         83.    StarKist Co. is the agent, instrumentality and alter ego of Dongwon,
     10   which directly participated in, and profited from, the conspiracy described herein.
     11         84.
     12
     13
     14
     15
     16         85.
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26         86.    As set forth below, Del Monte participated directly in various acts in
     27   furtherance of the conspiracy during the time it owned and operated StarKist.
     28   During the Del Monte years, StarKist functioned as an operating segment of Del
          FOURTH CONSOLIDATED AMENDED              24         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97730
                                                              PageID.134871
                                                                          Page
                                                                             Page
                                                                               29 of
                                                                                  30
                                      of112
                                         113



      1   Monte and was not an independent company. Multiple Del Monte employees
      2   served dual roles in both StarKist and Del Monte, including in their direct
      3   participation in the improper exchange of competitive information and illegal
      4   agreements.
      5
      6
      7
      8
      9
     10         87.     As used herein, “StarKist” collectively refers to Defendants StarKist,
     11   Del Monte (December 2002 until October 2010), and Dongwon (from October
     12   2008 through the present).
     13   V.    AGENTS
     14         88.     Defendants’ alleged wrongful acts were authorized, ordered, or
     15   performed by their directors, officers, managers, agents, employees, or
     16   representatives while actively engaged in the management of Defendants’ affairs.
     17   VI.   INTERSTATE TRADE AND COMMERCE
     18         89.     Defendants and their co-conspirators, directly and through their
     19   affiliates, sold Packaged Tuna throughout the United States, including this district,
     20   at artificially inflated prices during the Relevant Period. Defendants are direct
     21   competitors in the United States Packaged Tuna market.
     22         90.     Throughout the Relevant Period, there was a continuous and
     23   uninterrupted flow of invoices for payment, payments, and other documents
     24   essential to the sale of Packaged Tuna in interstate commerce between and among
     25   offices of Defendants and their customers located throughout the United States, its
     26   territories and the District of Columbia.
     27         91.     Throughout the Relevant Period, Defendants transported substantial
     28   amounts of Packaged Tuna in a continuous and uninterrupted flow of interstate
          FOURTH CONSOLIDATED AMENDED                 25       Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97731
                                                              PageID.134872
                                                                          Page
                                                                             Page
                                                                               30 of
                                                                                  31
                                      of112
                                         113



      1   commerce throughout the United States, its territories and the District of
      2   Columbia.
      3          92.   Throughout the Relevant Period, Defendants’ unlawful activities, as
      4   described herein, took place within and substantially affected the flow of interstate
      5   commerce and had a direct, substantial and reasonably foreseeable effect upon
      6   commerce in the United States, its territories and the District of Columbia.
      7   VII. FACTUAL ALLEGATIONS
      8          A.    Background
      9          93.   Packaged Tuna is composed of raw seafood processed to preserve and
     10   enhance flavor, and ensure product safety. Because it is typically caught far
     11   offshore, raw seafood is usually delivered to canneries frozen or refrigerated.
     12          94.   Upon delivery to a processing plant, an initial quality control
     13   inspection is performed to ensure the seafood is stored and transported at the
     14   proper temperature, and is in acceptable condition. The seafood is maintained at
     15   temperatures ranging from 0°C to -18°C until processed. Seafood passing the
     16   initial quality control inspection is prepared for packaging.
     17          95.   Accepted seafood is initially transferred to large ovens for “pre-
     18   cooking.” After further cleaning, the seafood is fed into filling machines where
     19   product packages (either cans, pouches, or cups) are filled with pre-set amounts.
     20   Filled packages are moved to sealing machines where they are closed and sealed.
     21          96.   Each package is affixed with a permanent production code identifying
     22   plant, product, date packed, batch, and other information. Filled and sealed
     23   packages are then cooked under pressure to make the products commercially
     24   sterile.
     25          97.   StarKist, Bumble Bee, and Chicken of the Sea sell Packaged Tuna in
     26   the United States. The United States Packaged Tuna industry generates annual
     27   sales of approximately $1.7 billion.
     28
           FOURTH CONSOLIDATED AMENDED              26          Case No. 15-MD-2670 JLS (MDD)
           COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97732
                                                              PageID.134873
                                                                          Page
                                                                             Page
                                                                               31 of
                                                                                  32
                                      of112
                                         113



      1           98.   Defendants dominated the United States market for Packaged Tuna
      2   throughout the Relevant Period, with a combined market share of 80-85%. Each
      3   Defendant’s share of the market is almost identical to what it was at the beginning
      4   of the Relevant Period: StarKist (40-44%); Bumble Bee (24-25%); and Chicken of
      5   the Sea (15-17%).
      6           99.   After decades of growth, since 2004, demand for Packaged Tuna has
      7   been declining. From about 1950 until 2003, Packaged Tuna was the most popular
      8   seafood in the United States. In 1990, the International Trade Commission
      9   estimated that Americans consumed between one-half and two-thirds of the global
     10   supply of Packaged Tuna.
     11           100. Since the 1990s, health and sustainability concerns, which range from
     12   fears of mercury poisoning to fury over dolphin bycatch, have taken their toll. So,
     13   too, has a national dietary shift away from Packaged Tuna.
     14           101. As a result, domestic consumption of Packaged Tuna has steadily
     15   declined since 2004. Yet, as shown in Figure 1 below, which contains data through
     16   2014 and projections thereafter, the prices, as represented by the spread between
     17   dollar sales and volume sales of Packaged Tuna, increased steadily from 2004 to
     18   2014.
     19   Figure 1
     20
     21
     22
     23
     24
     25
     26
     27
     28
          FOURT                                                                       MDD)
          COMPL
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97733
                                                              PageID.134874
                                                                          Page
                                                                             Page
                                                                               32 of
                                                                                  33
                                      of112
                                         113



      1         102. In particular, Packaged Tuna saw a steady decline in U.S. per capita
      2   consumption between 2004 and 2014 (see Figure 2 below).
      3   Figure 2
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13         103. In addition, the use of environmentally destructive methods of
     14   fishing, including purse seiners and fish aggregating devices (“FADs”), have led to
     15   an oversupply of skipjack. Skipjack accounts for the vast majority of tuna sold in
     16   the United States and is often described as “light tuna.” The following chart, taken
     17   from the Western & Central Pacific Fisheries Commission’s 2014 “Tuna Fishery
     18   Yearbook” published in 2015 shows that annual global catches of skipjack
     19   increased between 1990 and 2014:
     20         Figure 3
     21
     22
     23
     24
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED             28          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97734
                                                              PageID.134875
                                                                          Page
                                                                             Page
                                                                               33 of
                                                                                  34
                                      of112
                                         113



      1         104. Given the oversupply of raw tuna (the main ingredient in Packaged
      2   Tuna) and the decline in consumption of Packaged Tuna, one would expect
      3   rational businesses to reduce the prices of Packaged Tuna, but that did not happen.
      4   Instead, the Packaged Tuna prices paid by Plaintiffs to Bumble Bee, StarKist and
      5   Chicken of the Sea remained flat or declined from at least as early as 2001 until
      6   the collusive price increases in 2004 went into effect, at which time prices began
      7   to rise, and continued to rise throughout the duration of the conspiracy, and
      8   remained elevated well into at least 2015.
      9         In a competitive environment, a decline in demand for a product will
     10   normally lead to a decline in the price of that product, all other things being equal.
     11   However, because Bumble Bee, StarKist, and Chicken of the Sea controlled the
     12   market and agreed with each other to fix the prices of Packaged Tuna, such prices
     13   were intentionally and collaboratively set at artificially high levels throughout the
     14   Relevant Period.
     15         105. The price increases since August 2004 were a direct result of
     16   Defendants’ conspiracy to fix the prices of Packaged Tuna in the United States. As
     17   a result, Plaintiffs paid artificially inflated prices for Packaged Tuna purchased
     18   from Bumble Bee, StarKist, and Chicken of the Sea.
     19         B.     The DOJ’s Criminal Investigation
     20         106. On or around December 18, 2014, Thai Union announced that it
     21   intended to acquire Bumble Bee. However, regulatory proceedings concerning the
     22   proposed merger revealed Defendants had engaged in an anticompetitive price-
     23   fixing conspiracy concerning packaged seafood, including Packaged Tuna.
     24         107. On July 23, 2015, Thai Union suspended the preferential public
     25   offering to fund its proposed acquisition of Bumble Bee in light of a criminal
     26   investigation commenced by the DOJ. Thai Union disclosed that both Bumble Bee
     27   and Chicken of the Sea had received grand jury subpoenas relating to an antitrust
     28   investigation of packaged seafood, including Packaged Tuna. The publication
          FOURTH CONSOLIDATED AMENDED              29          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97735
                                                              PageID.134876
                                                                          Page
                                                                             Page
                                                                               34 of
                                                                                  35
                                      of112
                                         113



      1   Undercurrent News reported that “Thai Union held a conference with analysts on
      2   the suspension of the share offer, in which the company’s management said other
      3   US seafood producers have also received a subpoena requiring the production of
      4   relevant information to the DOJ.”
      5         108. On December 3, 2015, the termination of the planned merger of
      6   Chicken of the Sea and Bumble Bee was announced. According to a DOJ press
      7   release:
      8                “Consumers are better off without this deal,” said
      9                Assistant Attorney General Bill Baer [(“Baer”)] of the
                       department’s Antitrust Division. “Our investigation
     10
                       convinced us – and the parties knew or should have
     11                known from the get go – that the market is not
     12                functioning    competitively   today,    and    further
                       consolidation would only make things worse.”
     13
     14         109. As noted above, Bumble Bee and two Bumble Bee executives have
     15   pled guilty to price-fixing Packaged Tuna, in violation of the Sherman Act.
     16         C.     Pattern of Collusion
     17         110. During the Relevant Period, the Packaged Tuna industry was rife with
     18   collusion, often stemming from the close interpersonal relationships that had
     19   developed over many years. Defendants Chicken of the Sea, Bumble Bee, and
     20   StarKist participated together in anticompetitive communications, including
     21   telephone calls (sometimes multiple times a day), text messages, emails (often
     22   using private email accounts to avoid detection), and frequent face-to-face
     23   meetings at pre-arranged locations, such as hotels and restaurants. In these
     24   meetings, emails, text messages and telephone calls, Defendants shared sensitive
     25   business and bid information, and entered into agreements to fix, raise, stabilize,
     26   and maintain prices of Packaged Tuna sold in the United States. Among other
     27   things, they agreed not to charge below a certain price, and to coordinate price
     28   increases.
          FOURTH CONSOLIDATED AMENDED             30          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97736
                                                              PageID.134877
                                                                          Page
                                                                             Page
                                                                               35 of
                                                                                  36
                                      of112
                                         113



      1         111. Defendants had ample opportunities for collusion. Senior executives
      2   from Del Monte, StarKist, Bumble Bee, Chicken of the Sea, Dongwon, and Thai
      3   Union routinely attended trade shows and conferences during which they
      4   discussed Packaged Tuna pricing and other aspects of their anticompetitive
      5   conspiracy. Defendants regularly attended the multi-day biannual Infofish “tuna
      6   conference” — typically held in Bangkok, but never held in the United States
      7   (where there is more active antitrust enforcement) — as well as regular meetings
      8   of the International Seafood Sustainability Foundation (“ISSF”) and its governing
      9   body, the International Seafood Sustainability Association. Defendants also
     10   collaborated on many projects during the Relevant Period, including their joint
     11   “Tuna the Wonderfish” advertising campaign, the National Fisheries Institute’s
     12   (“NFI”) Tuna Council (formerly known as the U.S. Tuna Foundation), and the
     13   collective efforts of the ISSF.
     14         112. Frequent international trade meetings provided opportunities for
     15   fostering warm relationships with competitors and ultimately facilitated high-level
     16   collusion.
     17
     18
     19
     20
     21         113. Meetings hosted by the NFI and ISSF were typically limited to
     22   Defendants’ high-level executives, and perhaps one organizer from the trade
     23   associations. The organizers often had roots in the defendant companies.
     24
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED             31          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97737
                                                              PageID.134878
                                                                          Page
                                                                             Page
                                                                               36 of
                                                                                  37
                                      of112
                                         113



      1
      2
      3
      4
      5
      6         114. For example, the NFI’s “Tuna the Wonderfish” advertising campaign,
      7   which ran from early 2011 through early 2012, was designed to stem the tide of
      8   declining sales of Packaged Tuna in the United States. The “Tuna the Wonderfish”
      9   campaign gave Defendants ample opportunities to conspire to raise and fix
     10   Packaged Tuna prices. Although the campaign was unsuccessful in boosting
     11   consumption, Defendants nonetheless jointly implemented price increases at least
     12   three times in 2011 and 2012 in the face of falling demand.
     13         115. There also were numerous interlocking relationships between
     14   Chicken of the Sea, Bumble Bee, and StarKist, which fostered frequent high-level
     15   discussions among the leadership of these companies. For example, between the
     16   late 1990s and 2009, StarKist and Chicken of the Sea had a co-packing agreement
     17   concerning their facilities in American Samoa.
     18         116. During the Relevant Period, Bumble Bee and Chicken of the Sea also
     19   co-operated on seafood processing and packaging. Bumble Bee co-packed for
     20   Chicken of the Sea on the west coast at Bumble Bee’s Santa Fe Springs, California
     21   plant, while Chicken of the Sea co-packed for Bumble Bee on the east coast at its
     22   Lyons, Georgia plant.
     23         117. During the Relevant Period, it was commonplace for former
     24   executives of one Defendant to later become executives at their former
     25   competitors. Within the past 20 years, numerous individuals have held executive
     26   or senior sales/marketing positions for more than one Defendant (while
     27   maintaining close interlocking relations with former colleagues), including, but not
     28   limited to: Chris Lischewski (VP of Procurement at StarKist from 1991 to 1998,
          FOURTH CONSOLIDATED AMENDED             32          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97738
                                                              PageID.134879
                                                                          Page
                                                                             Page
                                                                               37 of
                                                                                  38
                                      of112
                                         113



      1   and then President and CEO of Bumble Bee, from 1999 to present); Jan Tharp (Sr.
      2   VP of Supply Chain at StarKist, from December 2008 to July 2010, Sr. VP,
      3   Operations at Bumble Bee, from July 2010 to September 2012, and then Executive
      4   VP/COO at Bumble Bee, from September 2012 to present); J. Douglas Hines (Sr.
      5   VP, Sales & Marketing at Chicken of the Sea in the 1990s, joining Bumble Bee in
      6   1997, where he served as Bumble Bee’s Executive VP and COO from September
      7   2008 to September 2012); Joseph Clancy (VP Sales/Marketing at StarKist, from
      8   1985 to 2002, and then VP Retail Sales at Chicken of the Sea, from November
      9   2002 to December 2010); Kevin McClain (VP of Supply Chain at Chicken of the
     10   Sea, from 1979 to 2009, and then VP Resourcing at Bumble Bee, from 2009 to
     11   present); David Burt (General Manager – Marketing at StarKist from 2000 to
     12   2004, and then VP Sales Specialty Markets at Bumble Bee, from March 2004 to
     13   present); Hubert Tucker (Sales Manager at Chicken of the Sea, from December
     14   1997 to July 2012 and then Starkist’s Director of Sales Eastern Zone, from July
     15   2012 to present); Donald Stanton (General Manager Inventory Control at StarKist,
     16   from 1985 to 2001 and then VP Supply Chain at Bumble Bee, from October 2005
     17   to January 2009); and Dennis Hixson (VP Sales Specialty Markets at Chicken of
     18   the Sea, from 2005 to 2013, and then Sr. Retail Operations Manager at StarKist,
     19   from 2014 to present).
     20         118.   The fluid movement of executives among Defendants resulted in a
     21   web of personal and professional relationships that facilitated anticompetitive
     22   agreements and frequent exchanges of confidential and future price information.
     23         119. W. Scott Cameron, who recently pled guilty to price-fixing Packaged
     24   Tuna, has held senior sales positions at Bumble Bee since May 2000 and has
     25   served as Bumble Bee’s Sr. VP of Sales since May 2007. He frequently shared
     26   future pricing and customer information with the leadership of Chicken of the Sea
     27   and StarKist.   From October 2009 to September 2012, Cameron regularly
     28   communicated with Charles “Chuck” Handford, StarKist’s VP of Trade
          FOURTH CONSOLIDATED AMENDED            33          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97739
                                                              PageID.134880
                                                                          Page
                                                                             Page
                                                                               38 of
                                                                                  39
                                      of112
                                         113



      1   Marketing, about future pricing and customer information, sometimes several
      2   times per day.
      3         120. During the Relevant Period, Cameron held frequent internal sales
      4   conference calls at Bumble Bee attended by numerous account managers. During
      5   these calls, he stated, inter alia, that he had been communicating with Chuck
      6   Handford of StarKist about future pricing for customers.
      7         121. During the Relevant Period, Bumble Bee’s Cameron also spoke about
      8   future pricing with Frank Connelly, who was a Chicken of the Sea regional sales
      9   manager from at least 2000 until his death in April 2012.
     10         122. Chris Lischewski, President and CEO of Bumble Bee from 1999 to
     11   present, regularly had meetings at his office with Chicken of the Sea executives.
     12   He also had discussions with StarKist executives by phone. Among others,
     13   Lischewski spoke frequently with Dennis Mussell Chicken of the Sea President
     14   and CEO prior to 2005, John Signorino, Chicken of the Sea President and CEO,
     15   from January 2005 to October 2007, Shue Wing Chan (Signorino’s successor after
     16   October 2007), and Don Binotto of Del Monte/StarKist (StarKist CEO from the
     17   1990s through November 2010) to agree on pricing and customers. Lischewski
     18   and Kenneth Worsham, Sr. VP of Marketing at Bumble Bee since at least 2001,
     19   regularly attended meetings with Chicken of the Sea and StarKist executives.
     20   Lischewski attended meetings with competitors at least twice a year.
     21         123. During the Relevant Period, Kenneth Worsham, Bumble Bee’s Sr. VP
     22   of Marketing since at least 2001, frequently discussed future pricing and shared
     23   customer opportunities with his father, Bob Worsham, a StarKist pricing
     24   consultant since the 1980s, and then shared StarKist’s future pricing information
     25   with executives at Bumble Bee. Kenneth Worsham recently pled guilty to price-
     26   fixing Packaged Tuna.
     27         124. During the Relevant Period, Bumble Bee’s Don George discussed
     28   future pricing with former Chicken of the Sea associates, including Mike White.
          FOURTH CONSOLIDATED AMENDED             34          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97740
                                                              PageID.134881
                                                                          Page
                                                                             Page
                                                                               39 of
                                                                                  40
                                      of112
                                         113



      1   Don George was Sr. VP of Trade Marketing and Innovation at Chicken of the Sea
      2   from June 1979 until May 2006, when he became VP of Trade Marketing at
      3   Bumble Bee.
      4         125. During the Relevant Period, Chicken of the Sea held weekly
      5   executive meetings on Fridays at 10:00 a.m. They were led by its CEO (John
      6   Signorino and later Shue Wing Chan), and attended by all department heads,
      7   including John Sawyer, Sr. VP Sales and Marketing, from 2006 until August 2013;
      8   Bob Blatt, CFO from the late 1990s to 2013; Jim Davet, Sr. VP Operations, from
      9   2005 until 2008; Mike White, Director of Marketing since the late 1980s; and
     10   Kevin McClain, VP of Supply Chain until 2009. At these meetings Sawyer,
     11   White, and Signorino/Chan discussed competitors’ future price increases for
     12   Packaged Tuna products. On multiple occasions, Sawyer presented the group with
     13   StarKist’s future price lists (described as “market intelligence”), which Sawyer
     14   received from StarKist.
     15         126. During the Relevant Period, Mike White, Chicken of the Sea’s
     16   Director of Marketing since the late 1980s, regularly contacted his counterparts at
     17   StarKist (including Joseph Tuza, a Del Monte executive and StarKist Sr. VP of
     18   Marketing, from August 2008 until November 2011), and Bumble Bee to confirm
     19   price quotations that customers claimed to have received from his competitors.
     20         D.      Defendants’ Overarching and Continuous Collusive Scheme
     21         127. Defendants’ overarching and continuous scheme to fix prices for
     22   Packaged Tuna began at least as early as 2004, as demonstrated by the following
     23   specific examples:
     24                1.      Collusion on Light Meat and White Meat Tuna Price
     25                        Increases in 2004 and 2006

     26         128.
     27
     28
          FOURTH CONSOLIDATED AMENDED             35          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97741
                                                              PageID.134882
                                                                          Page
                                                                             Page
                                                                               40 of
                                                                                  41
                                      of112
                                         113



      1
      2
      3
      4
      5
      6
      7        129.
      8
      9
     10
     11        130.
     12
     13
     14
     15
     16
     17
     18
     19        131.
     20
     21
     22
     23
     24
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED         36         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97742
                                                              PageID.134883
                                                                          Page
                                                                             Page
                                                                               41 of
                                                                                  42
                                      of112
                                         113



      1
      2
      3
      4         132.
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14         133. As a result of the discussions among the Chicken of the Sea, Bumble
     15   Bee and Del Monte/StarKist executives and employees between March and May
     16   2004, a conscious commitment to an unlawful common scheme, i.e., an
     17   agreement, developed among Defendants and co-conspirators to increase prices of
     18   canned tuna sold to Plaintiffs and others in the U.S. by, among other conduct,
     19   coordinating price increase announcements or pricing terms, secretly and
     20   collusively   exchanging   pricing   information     and   prospective   pricing
     21   announcements and business plans, and collectively reducing quantity and
     22   restraining output.
     23         134.
     24
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED           37           Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97743
                                                              PageID.134884
                                                                          Page
                                                                             Page
                                                                               42 of
                                                                                  43
                                      of112
                                         113



      1
      2
      3
      4
      5
      6
      7        135.
      8
      9
     10
     11
     12
     13
     14        136.
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26        137.
     27
     28
          FOURTH CONSOLIDATED AMENDED         38         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97744
                                                              PageID.134885
                                                                          Page
                                                                             Page
                                                                               43 of
                                                                                  44
                                      of112
                                         113



      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15         138. Pursuant to their agreement, all three brands, Chicken of the Sea,
     16   Bumble Bee, and StarKist, increased their net prices on light and white meat
     17   Packaged Tuna in June and July of 2004. This was followed by a list price increase
     18   by each Defendant that was announced in late August and early September of
     19   2004. By September 2, 2004, Bumble Bee, StarKist, and Chicken of the Sea had
     20   all collusively raised list prices on light meat Packaged Tuna by an additional
     21   $2.00 per case in accordance with their unlawful agreement to increase Packaged
     22   Tuna prices to Plaintiffs and others in the United States.
     23         139.
     24
     25
     26
     27
     28         3
                       Del Monte’s 2005 fiscal year began in June 2004.
          FOURTH CONSOLIDATED AMENDED              39           Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97745
                                                              PageID.134886
                                                                          Page
                                                                             Page
                                                                               44 of
                                                                                  45
                                      of112
                                         113



      1
      2
      3        140.
      4
      5
      6
      7                        .
      8        141.
      9
     10
     11
     12
     13
     14
     15
     16
     17        142.
     18
     19
     20
     21                                                                   .
     22        143.
     23
     24
     25        144.
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED         40         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97746
                                                              PageID.134887
                                                                          Page
                                                                             Page
                                                                               45 of
                                                                                  46
                                      of112
                                         113
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97747
                                                              PageID.134888
                                                                          Page
                                                                             Page
                                                                               46 of
                                                                                  47
                                      of112
                                         113
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97748
                                                              PageID.134889
                                                                          Page
                                                                             Page
                                                                               47 of
                                                                                  48
                                      of112
                                         113



      1
      2
      3
      4
      5
      6
      7
      8
      9
     10         151.
     11
     12
     13
     14
     15
     16         152.
     17
     18
     19
     20         153.
     21
     22
     23
     24
     25
     26
     27
     28   period.
          FOURTH CONSOLIDATED AMENDED         43         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97749
                                                              PageID.134890
                                                                          Page
                                                                             Page
                                                                               48 of
                                                                                  49
                                      of112
                                         113
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97750
                                                              PageID.134891
                                                                          Page
                                                                             Page
                                                                               49 of
                                                                                  50
                                      of112
                                         113



      1
      2
      3
      4
      5
      6
      7
      8
      9        158.
     10
     11
     12
     13
     14
     15
     16                        .
     17        159.
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27                  .
     28
          FOURTH CONSOLIDATED AMENDED         45         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97751
                                                              PageID.134892
                                                                          Page
                                                                             Page
                                                                               50 of
                                                                                  51
                                      of112
                                         113



      1        160.
      2
      3
      4
      5
      6
      7
      8
      9
     10        161.
     11
     12
     13
     14
     15        162.
     16
     17
     18
     19
     20
     21
     22
     23
     24        163.
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED         46         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97752
                                                              PageID.134893
                                                                          Page
                                                                             Page
                                                                               51 of
                                                                                  52
                                      of112
                                         113



      1
      2
      3        164.
      4
      5
      6
      7        165.
      8
      9
     10
     11        166.
     12
     13
     14
     15
     16        167.
     17
     18
     19
     20
     21
     22
     23        168.
     24
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED         47         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97753
                                                              PageID.134894
                                                                          Page
                                                                             Page
                                                                               52 of
                                                                                  53
                                      of112
                                         113



      1        169.
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16        170.
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26                      .
     27        171.
     28
          FOURTH CONSOLIDATED AMENDED         48         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97754
                                                              PageID.134895
                                                                          Page
                                                                             Page
                                                                               53 of
                                                                                  54
                                      of112
                                         113



      1
      2
      3
      4
      5
      6
      7
      8
      9
     10        172.
     11
     12
     13
     14
     15
     16        173.
     17
     18
     19
     20
     21
     22        174.
     23
     24
     25
     26
     27        175.
     28
          FOURTH CONSOLIDATED AMENDED         49         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97755
                                                              PageID.134896
                                                                          Page
                                                                             Page
                                                                               54 of
                                                                                  55
                                      of112
                                         113



      1
      2
      3         176.
      4
      5
      6
      7
      8
      9         177.
     10
     11
     12         178. As reflected above, Thai Union authorized Chicken of the Sea to go
     13   forward with the collusive downsizing scheme.
     14                3.    Collusion on 2008 List Price Increases
     15         179. Not content with making customers pay the same amount for a
     16   smaller package of tuna, Defendants also colluded to raise list prices for Packaged
     17   Tuna in 2008.
     18         180.
     19
     20
     21
     22
     23
     24         181.
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED             50          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97756
                                                              PageID.134897
                                                                          Page
                                                                             Page
                                                                               55 of
                                                                                  56
                                      of112
                                         113



      1
      2
      3
      4
      5
      6
      7        182.
      8
      9
     10        183.
     11
     12
     13
     14
     15        184.
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25                                  .
     26        185.
     27
     28
          FOURTH CONSOLIDATED AMENDED         51         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97757
                                                              PageID.134898
                                                                          Page
                                                                             Page
                                                                               56 of
                                                                                  57
                                      of112
                                         113



      1
      2
      3        186.
      4
      5
      6
      7
      8
      9        187.
     10
     11
     12
     13
     14
     15
     16        188.
     17
     18
     19
     20
     21
     22
     23
     24               4.   Collusion on 2010 Net Price Increases
     25        189.
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED         52         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97758
                                                              PageID.134899
                                                                          Page
                                                                             Page
                                                                               57 of
                                                                                  58
                                      of112
                                         113



      1
      2
      3
      4
      5
      6
      7        190.
      8
      9
     10
     11
     12
     13        191.
     14
     15
     16
     17
     18
     19        192.
     20
     21
     22
     23                                                                     .
     24        193.
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED         53         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97759
                                                              PageID.134900
                                                                          Page
                                                                             Page
                                                                               58 of
                                                                                  59
                                      of112
                                         113



      1
      2
      3        194.
      4
      5
      6
      7
      8
      9
     10
     11        195.
     12
     13
     14        196.
     15
     16
     17
     18
     19
     20
     21        197.
     22
     23
     24        198.
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED         54         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97760
                                                              PageID.134901
                                                                          Page
                                                                             Page
                                                                               59 of
                                                                                  60
                                      of112
                                         113



      1
      2                                  .
      3        199.
      4
      5
      6        200.
      7
      8
      9
     10
     11
     12
     13        201.
     14
     15
     16
     17
     18
     19
     20        202.
     21
     22
     23        203.
     24
     25
     26
     27        204.
     28                                                .
          FOURTH CONSOLIDATED AMENDED         55           Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97761
                                                              PageID.134902
                                                                          Page
                                                                             Page
                                                                               60 of
                                                                                  61
                                      of112
                                         113



      1         205. On or about May 21, 2010, Bumble Bee issued its net price increase
      2   letter, which was effective in or around August 2010. All of the net price increase
      3   announcements were set at nearly identical levels. Like StarKist and Chicken of
      4   the Sea, Bumble Bee pretextually blamed fishing restrictions for its price
      5   increases.
      6                5.    Collusion on 2011 Price Increases
      7         206.
      8
      9
     10
     11
     12
     13
     14
     15         207.
     16
     17
     18
     19
     20
     21
     22
     23         208.
     24
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED             56          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97762
                                                              PageID.134903
                                                                          Page
                                                                             Page
                                                                               61 of
                                                                                  62
                                      of112
                                         113



      1        209.
      2
      3
      4
      5
      6
      7        210.
      8
      9
     10
     11                                                             .
     12        211.
     13                                                         .
     14        212.
     15
     16
     17        213.
     18
     19
     20                                                                         .
     21        214.
     22
     23
     24                                                                 .
     25        215.
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED         57         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97763
                                                              PageID.134904
                                                                          Page
                                                                             Page
                                                                               62 of
                                                                                  63
                                      of112
                                         113



      1
      2
      3
      4
      5         216.
      6
      7         217. On or around March 10, 2011, Bumble Bee announced to its brokers
      8   “broad scale list price increases” across many of its Packaged Tuna products,
      9   effective May 29, 2011, citing cost increases “with no signs of relief in the near
     10   future.”
     11         218.
     12
     13
     14
     15
     16
     17
     18                                         .
     19         219.
     20
     21
     22         220.
     23
     24
     25
     26
     27                     .
     28
          FOURTH CONSOLIDATED AMENDED               58       Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97764
                                                              PageID.134905
                                                                          Page
                                                                             Page
                                                                               63 of
                                                                                  64
                                      of112
                                         113



      1        221.
      2
      3
      4
      5
      6
      7        222.
      8
      9
     10
     11
     12
     13        223.
     14
     15
     16
     17        224.
     18
     19
     20        225.
     21
     22
     23
     24
     25                                                                   .
     26               6.   Collusion on List Price Increases In 2011-12
     27        226.
     28
          FOURTH CONSOLIDATED AMENDED         59         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97765
                                                              PageID.134906
                                                                          Page
                                                                             Page
                                                                               64 of
                                                                                  65
                                      of112
                                         113



      1
      2
      3
      4
      5
      6
      7
      8
      9        227.
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20                                                                                .
     21        228.
     22
     23
     24
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED         60         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97766
                                                              PageID.134907
                                                                          Page
                                                                             Page
                                                                               65 of
                                                                                  66
                                      of112
                                         113



      1
      2       .
      3           229.
      4
      5
      6
      7
      8
      9
     10
     11
     12           230.
     13
     14
     15           231.
     16
     17
     18
     19
     20
     21                                                      .
     22           232.
     23
     24
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED         61         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97767
                                                              PageID.134908
                                                                          Page
                                                                             Page
                                                                               66 of
                                                                                  67
                                      of112
                                         113



      1
      2                                             .
      3         233.
      4
      5
      6
      7
      8
      9
     10
     11
     12                7.     Collusion on Offering “FAD Free” Branded Tuna Products
     13         234. Defendants also conspired not to compete by collectively agreeing not
     14   to offer branded tuna products labeled as being “FAD free.” FAD-free tuna is tuna
     15   caught without the use of fish aggregation devices. Because FADs are considered
     16   unsustainable and destructive to ocean ecosystems, there is a growing demand
     17   among consumers for FAD-free tuna. However, FAD-free methods of catching
     18   tuna are costly. Defendants saw FAD-free tuna as a threat to their selling margins.
     19   However, if any one Defendant put out such a product, the others would have to
     20   follow or risk losing sales.
     21         235.
     22
     23
     24
     25
     26         236.
     27
     28
          FOURTH CONSOLIDATED AMENDED             62          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97768
                                                              PageID.134909
                                                                          Page
                                                                             Page
                                                                               67 of
                                                                                  68
                                      of112
                                         113
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97769
                                                              PageID.134910
                                                                          Page
                                                                             Page
                                                                               68 of
                                                                                  69
                                      of112
                                         113



      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11   VIII. THE UNITED STATES PACKAGED SEAFOOD MARKET IS
     12         CONDUCIVE TO COLLUSION

     13         241. The structure and characteristics of the Packaged Tuna market in the
     14   United States are conducive to a price-fixing agreement.
     15         242. Packaged Tuna is a commodity product sold directly to retail grocery
     16   chains, grocery wholesalers, and food distributors. Packaged Tuna varieties
     17   contain similar amounts of seafood, and are marketed in packages, including, but
     18   not limited to, cans, pouches, and cups. Purchasers of Packaged Tuna are more
     19   likely to be influenced by price than anything else when making a purchasing
     20   decision.
     21         243. There are substantial barriers precluding, or reducing, entry into the
     22   Packaged Tuna market, including high start-up costs (processing plants can cost
     23   tens of millions of dollars to build and maintain), manufacturing expertise, access
     24   to raw materials, and access to distribution channels. Therefore, Bumble Bee,
     25   Chicken of the Sea, and StarKist (and the related entities named herein) could
     26   collectively raise prices, and, in fact, raised prices, without fear of being undercut
     27   by new entrants.
     28
          FOURTH CONSOLIDATED AMENDED              64          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97770
                                                              PageID.134911
                                                                          Page
                                                                             Page
                                                                               69 of
                                                                                  70
                                      of112
                                         113



      1          244. Purchasers routinely have sourced and do source virtually all their
      2   Packaged Tuna from Bumble Bee, Chicken of the Sea, and StarKist. Retailers and
      3   distributors must carry Defendants’ product lines in order to stay competitive in
      4   the markets in which they do business. As a result, Bumble Bee, StarKist, and
      5   Chicken of the Sea dominated the United States Packaged Tuna market during the
      6   Relevant Period, and continue to do so.
      7          245. Defendants possessed significant market power to raise prices for
      8   Packaged Tuna above competitive levels in the United States with a combined
      9   market share of 80-85% during 2004-2015. Upon information and belief, they
     10   conspired to ensure the stabilization and maintenance of their respective market
     11   shares in the Packaged Tuna market despite declining demand.
     12          246. There are no economically reasonable substitutes for Packaged Tuna.
     13   Alternative forms of seafood, such as frozen seafood or fresh seafood, require
     14   refrigeration and preparation, such as cooking, before they can be consumed, and
     15   lack the convenience, consistent portion size, and ease of use of Packaged Tuna.
     16   IX.    PLAINTIFFS SUFFERED ANTITRUST INJURY
     17          247. During the Relevant Period, Defendants’ conspiracy had the
     18   following effects, among others:
     19          a.     Price competition was restrained or eliminated with respect to
     20   Packaged Tuna; and
     21          b.     The prices of Packaged Tuna were fixed, raised, maintained, or
     22   stabilized at artificially inflated levels.
     23          248. During the Relevant Period, Defendants charged supra-competitive
     24   prices for Packaged Tuna sold to Plaintiffs. By reason of Defendants’ alleged
     25   violations of the antitrust laws, Plaintiffs sustained damages, injury, and harm to
     26   their businesses or property in an amount to be determined, having paid higher
     27   prices for Packaged Tuna than they otherwise would have paid absent Defendants’
     28
          FOURTH CONSOLIDATED AMENDED                   65    Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97771
                                                              PageID.134912
                                                                          Page
                                                                             Page
                                                                               70 of
                                                                                  71
                                      of112
                                         113



      1   alleged illegal contract, combination, or conspiracy. This is an antitrust injury of
      2   the type the antitrust laws were meant to punish and prevent.
      3   X.    TOLLING OF THE STATUTE OF LIMITATIONS
      4         249. Plaintiffs had neither actual nor constructive knowledge of the facts
      5   constituting their claims for relief.
      6         250. Plaintiffs did not discover, and could not have discovered through the
      7   exercise of reasonable diligence, the existence of the conspiracy alleged herein
      8   until at least July 2015. Indeed, the conspiracy was so organized and effective that
      9   it was only accidentally discovered by the DOJ in the process of reviewing internal
     10   company documents relating to the proposed merger between Chicken of the Sea
     11   and Bumble Bee.
     12         251. Defendants engaged in a secret conspiracy and did not reveal facts
     13   that would put Plaintiffs on inquiry notice that there was an agreement to fix prices
     14   for Packaged Tuna. Defendants’ collusive communications were conducted
     15   through private meetings, telephone calls, text messages, and emails between and
     16   among their executives that were not intended to be disclosed and were not
     17   disclosed beyond an inner circle of trusted high-level colleagues. Defendants’
     18   communications with customers also offered plausible pretextual reasons for their
     19   similar price movements, Plaintiffs did not discover, and could not have
     20   discovered through the exercise of reasonable diligence, the existence of the
     21   conspiracy, and Defendants’ and their co-conspirators’ involvement in the
     22   conspiracy, until July 23, 2015, when the DOJ’s investigation first became public.
     23         252.
     24
     25
     26
     27         253. Because the conspiracy was actively concealed through secret
     28   communications among Defendants and pretextual communications to customers
          FOURTH CONSOLIDATED AMENDED              66          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97772
                                                              PageID.134913
                                                                          Page
                                                                             Page
                                                                               71 of
                                                                                  72
                                      of112
                                         113



      1   until July 23, 2015, Plaintiffs were unaware of Defendants’ and their co-
      2   conspirators’ unlawful conduct, and did not know they were paying artificially
      3   high prices for Packaged Tuna.
      4         254. The affirmative acts of Defendants and their co-conspirators,
      5   including acts in furtherance of the conspiracy, were wrongfully concealed and
      6   carried out in a manner that precluded detection.
      7         255. Defendants and their co-conspirators agreed among themselves not to
      8   discuss publicly, or otherwise reveal, the nature and substance of the acts and
      9   communications in furtherance of their illegal conspiracy.
     10         256. Defendants and their co-conspirators met and communicated secretly
     11   concerning the pricing and marketing of Packaged Tuna to avoid detection.
     12         257. Throughout the Relevant Period, Defendants secretly agreed to
     13   implement very similar or identical price increases on Packaged Tuna at similar
     14   times. To avoid detection by their customers, including Plaintiffs, Defendants
     15   issued announcements and made other communications to the market that were
     16   intended to mislead their customers, including Plaintiffs, into believing that the
     17   pricing actions were taken independently by each Defendant because of cost
     18   increases that Defendants falsely claimed were unavoidable and industry-wide.
     19         258.
     20
     21
     22
     23
     24
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED             67          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97773
                                                              PageID.134914
                                                                          Page
                                                                             Page
                                                                               72 of
                                                                                  73
                                      of112
                                         113



      1         259.
      2
      3
      4
      5         260.
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19         261. On September 2, 2004, Del Monte (at the time the owner of StarKist
     20   and the issuer of all StarKist price increases) held an earnings conference call on
     21   which its Chair, Rick Wolford, pretextually attributed the joint price increases not
     22   to collusion, but to a “similar experience that we all have with tight Skipjack as
     23   well as tight albacore supplies.”
     24         262.
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED             68          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97774
                                                              PageID.134915
                                                                          Page
                                                                             Page
                                                                               73 of
                                                                                  74
                                      of112
                                         113



      1
      2
      3
      4         263. Plaintiffs accepted and relied on the proffered reasons for the price
      5   increases, in some cases incorporating the explanation into their contemporaneous
      6   internal communications about why all three suppliers were increasing their prices
      7   in very similar amounts. For example, on September 24, 2004, after receiving
      8   Defendants’ misleading communications, Unified Grocers, Inc. circulated an
      9   internal memo advising of the joint increase, attributing its cause to the
     10   explanation provided by the suppliers: “dwindling Fish supplies and additional
     11   cost pressures.”.
     12         264.
     13
     14
     15
     16
     17
     18         265.
     19
     20
     21
     22
     23
     24
     25                                                               .
     26         266.
     27
     28
          FOURTH CONSOLIDATED AMENDED            69          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97775
                                                              PageID.134916
                                                                          Page
                                                                             Page
                                                                               74 of
                                                                                  75
                                      of112
                                         113



      1
      2
      3
      4
      5
      6                                            .
      7        267.
      8
      9
     10
     11
     12
     13
     14                          .
     15        268.
     16
     17
     18
     19
     20
     21        269.
     22
     23
     24
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED         70         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97776
                                                              PageID.134917
                                                                          Page
                                                                             Page
                                                                               75 of
                                                                                  76
                                      of112
                                         113



      1
      2
      3
      4
      5
      6         270.
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18         271.
     19
     20
     21
     22
     23
     24
     25
     26         272. On or around June 6, 2008, Chicken of the Sea sent a letter to its
     27   brokers giving the following rationale for price increases that occurred at the same
     28
          FOURTH CONSOLIDATED AMENDED             71          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97777
                                                              PageID.134918
                                                                          Page
                                                                             Page
                                                                               76 of
                                                                                  77
                                      of112
                                         113



      1   time as the downsizing (prices were increased for remaining 6 oz. cans, and the
      2   price for 5 oz. cans was set at the same level as the price for the 6 oz. cans):
      3
                       [l]ight meat tuna raw material prices have gone up over
      4                $1,000 MT over the last two years. Prices are not
      5                expected to retreat due to the strong worldwide demand
                       and a weak Dollar. Combine this fact with increases in
      6
                       production and supply chain costs Chicken of the Sea is
      7                announcing a list price increase on all chunk light tuna
      8                items.. . .

      9   The letter also cited the following “increases unrelated to fish price: 15% increase
     10   in packaging; 29.5% increase in land and ocean freight; 30.0% increase in cannery
     11   utility; 33.3% increase in labor.”
     12         273. Similarly, a published article at the time of the announcement of the
     13   can resizing stated that “a customer service representative for StarKist that
     14   explained that tuna prices have reached an all-time high, and coupled with the
     15   increased costs of transportation and other ingredients, they had to make a
     16   change.” And another article said “in August of 2008 when the move had been
     17   implemented, StarKist stated that it did this primarily for environmental reasons,
     18   including the purpose of “sav[ing] two million gallons of water a year, while only
     19   taking out two teaspoons of tuna from each can.” The existence of a price-fixing
     20   conspiracy as a reason for the price increase was not disclosed.
     21         274. On August 27, 2008, Del Monte issued a price announcement to all of
     22   its “Valued Customers,” advising of a StarKist price increase, effective November
     23   3, 2008, due to “continued escalation of global Tuna fish prices,” and stating that
     24   “[o]ver the next several days our sales agency and/or local sales management will
     25   be in contact with you to provide additional details and review plans that will
     26   continue the growth of our mutual business.” In accordance with its
     27   announcement, Del Monte’s agents and representatives contacted its customers
     28
          FOURTH CONSOLIDATED AMENDED               72           Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97778
                                                              PageID.134919
                                                                          Page
                                                                             Page
                                                                               77 of
                                                                                  78
                                      of112
                                         113



      1   over the next several months to provide detailed, but misleading, explanations for
      2   both recent and forthcoming StarKist price increases.
      3         275. For example, on or about October 1, 2008, Plaintiff Affiliated Foods,
      4   Inc. received a copy of a presentation from a Del Monte/StarKist sales agent
      5   falsely blaming the price increases on “significant fish price inflation since the
      6   start of 2007,” and stating that additional increases would be necessary because
      7   “[s]ince the 7/21/08 price increase, fish costs have continued to increase. Light
      8   Meat costs are up an additional 18% and White Meat costs are up an additional
      9   14%,” driven in part by “high fuel costs.” Del Monte/StarKist’s statements were
     10   misleading because they failed to disclose that the true reason for the increase was
     11   Defendants’ illegal agreement.
     12         276.
     13
     14
     15         277. The 2008 collusive price increase agreement was particularly difficult
     16   to detect because it was formed through meetings in Bangkok and phone calls
     17   between a close-knit group of high-level executives at the competing firms. The
     18   close ties and trust among executives, many of whom had previously worked
     19   together before moving to competing firms, made discovery of the conspiracy by
     20   their customers impossible.
     21         278. Pretextual and misleading reasons for price increases were included in
     22   Defendants’ communications with Plaintiffs about Packaged Tuna price increases
     23   throughout the Relevant Period.
     24         279.
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED             73          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97779
                                                              PageID.134920
                                                                          Page
                                                                             Page
                                                                               78 of
                                                                                  79
                                      of112
                                         113



      1
      2
      3
      4         280.
      5
      6
      7
      8         281. In its March 2011 announcement of a price increase effective in May
      9   2011, StarKist cited increases in “Crude index,” “Packaging costs,” and “Fish
     10   costs.” In its January 2012 announcement of a price increase effective March
     11   2012, StarKist cited increases in the costs of crude oil, metal, and transportation,
     12   as well as “Record high fish costs.” Chicken of the Sea, in its January 2012
     13   announcement of a price increase effective March 2012, placed the blame on
     14   “High fish prices” and “higher raw material costs.” Again in its March 30, 2012
     15   announcement to “Our Valued Customers” of another price increase effective July
     16   2012, Bumble Bee cited “global inflation, transportation cost increases stemming
     17   from global demand on fossil fuel, and resource materials (most notably on fish).”
     18   And StarKist, in its April 2012 announcement to “Our Valued Customers” of a
     19   price increase, effective in July 2012, cited “numerous costs increases” and
     20   escalating “fish costs” as the reasons for the price increase. These statements were
     21   misleading because they failed to disclose the true reason for the increase was
     22   Defendants’ illegal agreement.
     23         282. In connection with the 2011-12 price increases discussed above,
     24   Chicken of the Sea, StarKist, and Bumble Bee interacted mostly through
     25   telephonic communications, emails sent from private accounts with misleading
     26   subject lines, or face-to-face meetings, as described above. By these means,
     27   Defendants ensured that a written record of their interactions with each other
     28
          FOURTH CONSOLIDATED AMENDED             74          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97780
                                                              PageID.134921
                                                                          Page
                                                                             Page
                                                                               79 of
                                                                                  80
                                      of112
                                         113



      1   concerning this price increase was not created. There was no way Plaintiffs could
      2   have discovered the existence of these communications any earlier than they did.
      3         283. None of these communications ever mentioned Defendants’ collusion
      4   or the fact that, as DOJ’s Bill Baer stated in December 2015, their industry was
      5   “not functioning competitively.”
      6         284. The guilty plea of Kenneth Worsham of Bumble Bee further raises
      7   the inference that the conspiracy was affirmatively concealed.
      8
      9
     10
     11
     12
     13
     14         285. Additionally, Lischewski took steps to conceal his own involvement
     15   (as well as Lion Capital and Lion Americas’s involvement) in the conspiracy.
     16   Although Bumble Bee produced millions of pages of documents to Plaintiffs in
     17   this case, crucial e-mails between Lischewski and executives of Lion Capital and
     18   Lion Americas were not produced by Bumble Bee, and Plaintiffs did not obtain
     19   these documents until they executed a subpoena on Lion Capital.               Upon
     20   information and belief, Lischewski deleted these incriminating e-mails in an
     21   attempt to thwart Plaintiffs’ (and DOJ’s) investigation of his unlawful conduct.
     22   Indeed, the Grand Jury investigating Defendants’ conspiracy indicted Lischewski
     23   for his role in that conspiracy and the indictment expressly alleged that he deleted
     24   emails to conceal his unlawful conduct.
     25         286. Plaintiffs could not have discovered the alleged conspiracy at an
     26   earlier date by the exercise of reasonable diligence because of the deceptive
     27   practices and secrecy techniques employed by Defendants and their co-
     28   conspirators so as to avoid detection of, and fraudulently conceal, their contract,
          FOURTH CONSOLIDATED AMENDED               75        Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97781
                                                              PageID.134922
                                                                          Page
                                                                             Page
                                                                               80 of
                                                                                  81
                                      of112
                                         113



      1   combination, or conspiracy. Defendants’ conspiracy was fraudulently concealed
      2   by various means and methods, including, but not limited to, secret meetings,
      3   misrepresentations to customers, utilization of personal email accounts, and
      4   surreptitious communications among themselves and their co-conspirators via
      5   telephone and in-person meetings so as to prevent the existence of written records.
      6         287. Because the alleged conspiracy was affirmatively concealed by
      7   Defendants and their co-conspirators until July 23, 2015, Plaintiffs had no
      8   knowledge of it, or any facts or information that would have caused a reasonably
      9   diligent person to investigate whether a conspiracy existed.
     10         288. None of the facts or information available to Plaintiffs prior to July
     11   23, 2015, if investigated with reasonable diligence, could or would have led to the
     12   discovery of the conspiracy prior to July 23, 2015.
     13         289. Defendants thus actively misled their customers about the price-fixing
     14   scheme. Their various justifications for price increases did not disclose that they
     15   had agreed among themselves to fix, raise or stabilize the price of Packaged Tuna.
     16   Defendants’ justifications for their price increases were also misleading, to the
     17   extent they were true even in part, because they failed to disclose that the price
     18   increases in fact resulted from their illegal agreement and conspiracy.
     19         290. Because Defendants’ agreement, understanding and conspiracy was
     20   kept secret, Plaintiffs were unaware of Defendants’ unlawful conduct alleged
     21   herein, and did not know they were paying artificially high prices for Packaged
     22   Tuna during the Relevant Period.
     23         291. As a result of Defendants’ and their co-conspirators’ fraudulent
     24   concealment of the price-fixing conspiracy, the running of any statute of
     25   limitations is tolled with respect to Plaintiffs’ claims of anticompetitive conduct
     26   alleged in this complaint.
     27
     28
          FOURTH CONSOLIDATED AMENDED              76           Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97782
                                                              PageID.134923
                                                                          Page
                                                                             Page
                                                                               81 of
                                                                                  82
                                      of112
                                         113



      1   XI.   DISCOVERY IS NECESSARY TO DETERMINE THE FULL SCOPE
      2         OF THE CONSPIRACY

      3         292. Discovery is necessary to determine the full scope of the conspiracy,
      4   including the time frame, products and participants. Plaintiffs reserve the right to
      5   amend or supplement this Complaint to add other Defendants, claims, time
      6   periods, products, or other allegations based upon discovery and further
      7   investigation. While there has not been sufficient time thus far to review all the
      8   documents produced by Defendants to date, Defendants’ and non-parties will
      9   produce more documents, and discovery is just starting in earnest. However, there
     10   are documents produced by Defendants that reveal communication and possible
     11   coordination between at least two Defendants regarding certain other packaged
     12   seafood products, including shelf-stable packaged salmon and specialty seafood
     13   products (shelf-stable packaged clams, mackerel, oysters, shrimp, and sardines)
     14   dating back to at least 2006. For example,
     15
     16
     17                                         .
     18   XII. ADDITIONAL ALLEGATIONS AGAINST DEFENDANTS LION
     19        CAPITAL, LION AMERICAS, AND BIG CATCH

     20               A.     Additional Guilty Pleas
     21         293. Bumble Bee recently pled guilty to its role in a conspiracy to fix
     22   prices of packaged-seafood products in the United States. The Department of
     23   Justice issued a press release on May 8, 2017 detailing the nature of the plea: “In
     24   addition to agreeing to plead guilty, Bumble Bee has agreed to pay a $25 million
     25   criminal fine, which will increase to a maximum criminal fine of $81.5 million,
     26   payable by a related entity [Big Catch Cayman LP], in the event of a sale of
     27
     28
          FOURTH CONSOLIDATED AMENDED               77        Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97783
                                                              PageID.134924
                                                                          Page
                                                                             Page
                                                                               82 of
                                                                                  83
                                      of112
                                         113



      1   Bumble Bee subject to certain terms and conditions. Bumble Bee has also agreed
      2   to cooperate with the Antitrust Division’s ongoing investigation.” 7
      3         294. Steve Hodge recently pled guilty to his role in the price-fixing
      4   conspiracy during his tenure at StarKist.      Hodge admitted to (and has been
      5   convicted of) price-fixing canned tuna (and other packaged seafood products) in
      6   violation of the Sherman Act for the period between at least 2011 until 2013.
      7                 B.    The Lion Entities
      8         295. Defendant Lion Capital LLP (“Lion Capital”) is a British private
      9   equity firm specializing in investments in the consumer sector. Lyndon Lea co-
     10   founded the company in 2004. Lion Capital purchased Bumble Bee in 2010 for
     11   approximately $980 Million from Centre Partners Management LLC (“Centre”), a
     12   United States-based private equity firm. According to its website, Lion Capital
     13   maintained offices in New York and Los Angeles during a time period covered by
     14   the alleged conspiracy. Lion Capital’s Los Angeles office was responsible for
     15   overseeing the Bumble Bee investment. The Lion Capital members in this office
     16   included Eric Lindberg, Jeff Chang, and Jacob Capps. As members of a limited
     17   liability partnership incorporated under the laws of the United Kingdom, the
     18   conduct of Lindberg, Chang, and Capps are imputed to Lion Capital as a matter of
     19   both U.S. and British law.
     20         296. Defendant Lion Capital (Americas), Inc. (“Lion Americas”) is
     21   another parent company of Bumble Bee that is identified as such in Bumble Bee’s
     22   plea agreement. It is the subsidiary through which Lion Capital operates in the
     23   United States. There is no meaningful distinction between Lion Capital and Lion
     24   Americas (together, the “Lion Entities”). Lion Americas is headquartered in the
     25   same Los Angeles office as Lion Capital. In terms of personnel, Lion Americas
     26   has significant overlap with Lion Capital. For example, Lindberg was both a
     27             7
                        https://www.justice.gov/opa/pr/bumble-bee-agrees-plead-guilty-price-
     28   fixing.
          FOURTH CONSOLIDATED AMENDED              78          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97784
                                                              PageID.134925
                                                                          Page
                                                                             Page
                                                                               83 of
                                                                                  84
                                      of112
                                         113



      1   director of Lion Americas and a member at Lion Capital, while Capps was
      2   President of Lion Americas and a member at Lion Capital. In other words, the key
      3   executives involved on the Bumble Bee account during the relevant period were
      4   concurrently both Lion Americas and Lion Capital directors and officers. During
      5   the relevant period, there is no indication that Lindberg, Capps, and Chang ever
      6   made any attempt to distinguish their work for Lion Capital versus Lion Americas,
      7   such as by identifying that they were appearing at a Bumble Bee Board of Director
      8   Meeting as a Lion Capital partner checking on its investment as opposed to as a
      9   director of Lion Americas in its management capacity (or vice versa). During the
     10   relevant time period, Lindberg, Capps, and Chang never made any distinction
     11   between acts they took as Lion Capital members or as Lion Americas executives
     12   or directors. Additionally, Lion Americas and Lion Capital use the same website
     13   without distinguishing between the two entities. 8
     14
     15
     16
     17         297. Lion Capital and Lion Americas participated in the conspiracy alleged
     18   in this Fourth Consolidated Amended Complaint through Lindberg, Chang, and
     19   Capps (as well as other employees of both entities), and the actions taken by these
     20   individuals in furtherance of the conspiracy (as alleged below) were taken on
     21   behalf of both Lion Capital and Lion Americas in their official capacities as senior
     22   executives of both entities and as members of Lion Capital.
     23         298. Although Lindberg, Chang, and Capps were members of Lion Capital
     24   and also held titles at Lion Americas, each was unequivocally an employee of Lion
     25   Capital.
     26
     27         8
                       https://www.bloomberg.com/profiles/companies/0058736D:US-lion-
     28   capital-americas-inc.
          FOURTH CONSOLIDATED AMENDED             79           Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97785
                                                              PageID.134926
                                                                          Page
                                                                             Page
                                                                               84 of
                                                                                  85
                                      of112
                                         113



      1
      2
      3
      4
      5
      6
      7
      8
      9         299.
     10
     11
     12
     13
     14
     15                                      .
     16         300. Although Lea was actively involved in managing Lion Capital’s
     17   investment in Bumble Bee and attended most Bumble Bee board meetings as a
     18   member of its board of directors, he assigned Lindberg to be principally
     19   responsible for managing Lion Capital’s investment in Bumble Bee, and he
     20   assigned Capps and Chang to assist Lindberg.        Accordingly, all the conduct
     21   detailed in this Fourth Consolidated Amended Complaint undertaken by Lindberg,
     22   Chang, and Capps was performed at the direction and under the close supervision
     23   of Lea, as part of Lindberg’s, Chang’s and Capps’ duties and responsibilities to
     24   Lion Capital.
     25         301. At all times relevant to this Fourth Consolidated Amended
     26   Complaint, Lion Americas acted as the agent of Lion Capital. In fact, in filing its
     27   Form ADV, the uniform form used by investment advisers to register with the
     28   SEC and state securities authorities, Lion Americas answered yes to the question
          FOURTH CONSOLIDATED AMENDED             80          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97786
                                                              PageID.134927
                                                                          Page
                                                                             Page
                                                                               85 of
                                                                                  86
                                      of112
                                         113



      1   “Do you control or are you controlled by the related person [Lion Capital LLP]?”
      2   (emphasis in original). Also, Lion Capital has asserted that Lion Americas exists
      3   to provide investment advice to Lion Capital about its U.S.-based portfolio
      4   companies (Bumble Bee included).           Accordingly, but for Lion Americas’
      5   existence, Lion Capital would have performed this function itself.
      6         302. Lion Americas would not exist but for Lion Capital. Lion Americas
      7   exists solely to manage Lion Capital investment vehicles. Lion Capital wholly
      8   owns Lion Americas and they act as a single enterprise: anything Lion Americas
      9   does to increase the profitability of Lion Capital’s investment companies is
     10   designed to serve and increase the investments of Lion Capital. They thus have a
     11   complete unity to interests and common design to serve Lion Capital’s business
     12   and increase the profitability and returns of Lion Capital’s investment vehicles.
     13   Put another way, Lion Capital and Lion Americas have no distinct economic
     14   interests; they function as a single economic unit.
     15         303. Lion Americas also performed additional functions that Lion Capital
     16   would have had to perform, but for Lion Americas.
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28                              .
          FOURTH CONSOLIDATED AMENDED              81           Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97787
                                                              PageID.134928
                                                                          Page
                                                                             Page
                                                                               86 of
                                                                                  87
                                      of112
                                         113



      1         304. Additionally, due to Lea’s ability to dictate the day-to-day
      2   responsibilities of Lion Capital’s members, Lion Capital has complete control and
      3   discretion over the day-to-day operations of Lion Americas.
      4
      5
      6
      7
      8         305. Further, Lion Americas was wholly dependent on Lion Capital for
      9   funding. Upon information and belief, Lion Americas had no source of revenue
     10   independent of Lion Capital, nor did Lion Americas have any direct, independent
     11   affiliation with Lion Capital’s investment funds.     Thus, Lion Americas acted
     12   entirely at the direction of Lion Capital and was entirely dependent on Lion
     13   Capital for funding.
     14         306. Defendant Big Catch Cayman LP aka Lion/Big Catch Cayman LP
     15   (“Big Catch”) is a holding company that wholly owns Bumble Bee. Big Catch
     16   was established in November 2010, and its principal place of business is c/o Lion
     17   Capital (Americas) Inc., 888 7th Avenue, 43rd Floor, New York, N.Y. 10019. Big
     18   Catch is the entity referenced in Bumble Bee’s criminal plea agreement as the
     19   entity that would receive the proceeds from the sale of Bumble Bee. Based on this
     20   fact, the DOJ required that Big Catch must pay up to $81.5 million in criminal
     21   fines in the event that Bumble Bee is sold, in order to prevent Big Catch and its
     22   investors (including Lion Capital) from being unjustly enriched from the unlawful
     23   conduct committed by Bumble Bee.
     24         307. Big Catch is a shell company and does not engage in any operations
     25   separate from those of Lion Capital and Bumble Bee. Big Catch has no day-to-
     26   day activities, does not hold board meetings, has no offices, and has no employees.
     27   Lion Capital’s funds are the ultimate owner of Big Catch, and
     28
          FOURTH CONSOLIDATED AMENDED             82          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97788
                                                              PageID.134929
                                                                          Page
                                                                             Page
                                                                               87 of
                                                                                  88
                                      of112
                                         113



      1           Thus, Big Catch is controlled entirely by Lion Capital and Lion Capital’s
      2   executives make any and all decisions for Big Catch. Big Catch’s business is Lion
      3   Capital’s business, and as a result, there is a unity of interest between Big Catch
      4   and Lion Capital.
      5         308. Additionally, the corporate veil between Big Catch and Lion Capital
      6   must be pierced and disregarded in order to prevent fraud and injustice. Big Catch
      7   was created by Lion Capital in bad faith, and it exists only to serve as a vehicle
      8   both to funnel conspiracy proceeds from Bumble Bee to Lion, and also to attempt
      9   to insulate Lion from its involvement in the price-fixing conspiracy alleged in this
     10   Fourth Consolidated Amended Complaint.
     11
     12
     13   Lion knew that these targets could not be reached but for Bumble Bee’s continued
     14   participation in the conspiracy, and deliberately set these targets to incentivize and
     15   induce the unlawful actions undertaken by these individuals in furtherance of the
     16   conspiracy alleged in this Fourth Consolidated Amended Complaint.
     17         309.
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED              83          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97789
                                                              PageID.134930
                                                                          Page
                                                                             Page
                                                                               88 of
                                                                                  89
                                      of112
                                         113



      1
      2
      3
      4
      5
      6
      7
      8
      9         310. Accordingly, Big Catch is liable for its role in the conspiracy because
     10   it is the alter ego of Lion Capital.
     11         311. Lion Capital, Lion Americas, and Big Catch are all defined as “parent
     12   companies” in Bumble Bee’s Plea Agreement with the DOJ.            (Lion Capital,
     13   through its control of Bumble Bee’s board of directors, expressly approved this
     14   agreement).      Additionally, Bumble Bee is a wholly-owned subsidiary of Big
     15   Catch, and Lion Capital maintains equitable ownership of both Bumble Bee and
     16   Big Catch.
     17
     18
     19
     20
     21   Further, Lion Capital held itself out as Bumble Bee’s owner during conspiracy
     22   meetings, and leveraged its control of Bumble Bee to meet with Dongwon and
     23   Thai Union for the purpose of policing the conspiracy and ensuring its
     24   effectiveness.
     25         312. As described below, Lion Capital and Lion Americas directly
     26   participated in the conspiracy through Lea, Lindberg, Chang, and Capps (as well
     27   as other Lion Capital employees). The conduct of Lindberg, Chang, and Capps is
     28   legally imputed to Lion Capital because: (1) as members of a Limited Liability
          FOURTH CONSOLIDATED AMENDED            84          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97790
                                                              PageID.134931
                                                                          Page
                                                                             Page
                                                                               89 of
                                                                                  90
                                      of112
                                         113



      1   Partnership formed under British law, the actions of Lindberg, Chang, and Capps
      2   bind the company as a matter of law; (2) Lindberg, Chang, and Capps are
      3   employees of Lion Capital and, because all acts that each committed, as alleged in
      4   this Fourth Consolidated Amended Complaint, were within the scope of
      5   Lindberg’s, Chang’s, and Capps’ employment for Lion Capital, Lion Capital is
      6   vicariously liable for their conduct under the principle of respondeat superior; and
      7   (3) Lindberg, Chang, and Capps are agents of Lion Capital because their conduct
      8   described in this Fourth Consolidated Amended Complaint was committed with
      9   the knowledge and at the direction of Lea (Lion Capital’s managing partner). As
     10   further detailed below, Lion Capital and Lion America directly participated in the
     11   conspiracy by: (1) attending meetings with the owners of COSI (Thai Union) and
     12   StarKist (Dongwon) at which Lion Capital and Lion Americas agreed to direct
     13   Bumble Bee to continue to fully support the conspiracy’s various pricing
     14   agreements; and (2) using Lion Capital’s control of Bumble Bee to ensure that its
     15   promises to Thai Union and Dongwon were met.         Big Catch participated in the
     16   conspiracy as the alter ego of Lion Capital.
     17                C.    Lion Directly Participated in the Conspiracy
     18         313. The Lion Entities directly participated in the conspiracy alleged in
     19   this Fourth Consolidated Amended Complaint and purposefully directed this
     20   conduct at the United States (including the forum State). Lion Capital and Lion
     21   Americas were aware of the conspiracy, took acts in furtherance of the conspiracy,
     22   and accepted the proceeds of Bumble Bee’s unlawful conduct.
     23         314. Lion Capital and Lion Americas are sophisticated companies, and
     24   during their 2010 due diligence of Bumble Bee in preparation for the acquisition,
     25   the Lion Entities had access to both Bumble Bee senior executives and others who
     26   were key members of the conspiracy, as well as Bumble Bee financial and other
     27   records that revealed the existence of the conspiracy. Upon information and
     28   belief, Lion Capital and Lion Americas learned of the ongoing conspiracy from
          FOURTH CONSOLIDATED AMENDED              85         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97791
                                                              PageID.134932
                                                                          Page
                                                                             Page
                                                                               90 of
                                                                                  91
                                      of112
                                         113



      1   these Bumble Bee individuals or records, or both, prior to Lion Capital’s
      2   acquisition of Bumble Bee.
      3
      4
      5
      6
      7
      8
      9                                           and because Lion Capital’s due diligence
     10   surely also revealed the dire structural economic conditions facing the packaged
     11   tuna industry in the United States alleged in Section VII.A. of this Fourth
     12   Consolidated Amended Complaint (such as declining demand), it is implausible
     13   that Lion Capital – a highly sophisticated investment entity – would not have
     14   connected the dots and determined that these successful pricing actions were the
     15   result of anything other than collusion. (This inference is further compelled based
     16   on Lion Capital and Lion Americas’ openly discussing the conspiracy with
     17   Bumble Bee and taking acts in furtherance of the conspiracy even before the
     18   acquisition was completed, as described below).
     19         315. It bears noting that later, when the DOJ conducted its due diligence
     20   review of Thai Union’s announced plan in late 2014 to purchase Bumble Bee from
     21   Lion, DOJ discovered by late 2015 that “the parties knew or should have known
     22   from the get go – that the [packaged seafood] market is not functioning
     23   competitively today…” 9 (At the time, Thai Union and Bumble Bee called off their
     24   deal.) In other words, a sophisticated entity with non-public access to Bumble
     25   Bee’s executives (if they were truthful) and records regarding the company’s
     26   packaged seafood business, pricing and communications with competitors would
     27         9
                     https://www.justice.gov/opa/pr/chicken-sea-and-bumble-bee-
     28   abandon-tuna-merger-after-justice-department-expresses-serious.
          FOURTH CONSOLIDATED AMENDED             86          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97792
                                                              PageID.134933
                                                                          Page
                                                                             Page
                                                                               91 of
                                                                                  92
                                      of112
                                         113



      1   have discovered reasonably soon, i.e., “from the get go,” the existence of the
      2   conspiracy. DOJ’s statement further supports the reasonable inference that Lion
      3   Capital and Lion Americas learned about the ongoing conspiracy during their due
      4   diligence of Bumble Bee before the 2010 acquisition.
      5         316. The fact that Lion Capital and Lion Americas learned about the
      6   conspiracy and what had gone on before each entity joined the conspiracy in 2010
      7   is further supported by the Lion Entities’ conduct even before the acquisition of
      8   Bumble Bee closed. For example, before Lion Capital announced its purchase of
      9   Bumble Bee in late 2010, Lion executives began interacting with the owners of
     10   COSI and StarKist.
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED            87         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97793
                                                              PageID.134934
                                                                          Page
                                                                             Page
                                                                               92 of
                                                                                  93
                                      of112
                                         113



      1
      2
      3         317.
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15         318.
     16
     17
     18
     19                                                                – it is apparent that
     20   the Lion Entities joined the conspiracy in November 2010 with knowledge of the
     21   conspiracy and the price-fixing activities that had gone on before November 2010.
     22   Further, it is apparent from Lion Capital and Lion America’s subsequent conduct
     23   in furtherance of the conspiracy that, when they joined the conspiracy in
     24   November 2010, they did so with the intent to pursue the same anticompetitive
     25   objectives as their co-conspirators. In any event, Lion Capital and Lion Americas
     26   subsequently participated in the conspiracy after acquiring Bumble Bee.
     27         319. The Lion Entities and Bumble Bee were well matched for purposes of
     28   the conspiracy. After buying Bumble Bee, Lion Capital sought investment grade
          FOURTH CONSOLIDATED AMENDED            88          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97794
                                                              PageID.134935
                                                                          Page
                                                                             Page
                                                                               93 of
                                                                                  94
                                      of112
                                         113



      1   returns for its investors. Bumble Bee’s ongoing participation in the conspiracy at
      2   the time that Lion Capital acquired Bumble Bee provided Lion Capital with the
      3   opportunity to realize supra-competitive profits from Bumble Bee’s business,
      4   which in turn would increase Bumble Bee’s apparent market value and eventual
      5   sale price. This is just what occurred, as the supra-competitive prices and revenue
      6   that the conspiracy delivered to Bumble Bee (before Lion siphoned the money)
      7   raised Bumble Bee’s apparent market value such that, in late 2014, Thai Union
      8   was going to pay $1.51 billion for Bumble Bee after Lion Capital had bought
      9   Bumble Bee for $980 million four years earlier.
     10         320.
     11
     12
     13
     14
     15
     16
     17         321. Throughout the conspiracy, Lion Capital and Lion Americas were
     18   involved in the day-to-day operations of Bumble Bee. For example, when Lion
     19   Capital announced a potential transaction with Thai Union in 2014, Lea (founder
     20   of Lion Capital and an officer of both Lion Capital and Lion Americas) 10 gave a
     21   statement about The Lion Entities’s role in Bumble Bee’s operations from 2010 to
     22   2014: “We are proud to have played a significant role in the evolution of Bumble
     23   Bee over the last 4 years and would like to thank our partners, Chris [Lischewski]
     24   and the management team, for helping us achieve such a successful return on our
     25         10
                        Although Lea is an officer of Lion Americas, Lion Americas has
     26   taken the position in this litigation that Mr. Lea is exclusively a Lion Capital
     27   employee, and as such, Lion Americas does not have custody or control over Lea’s
          custodial files. Lion Americas has not taken this position with respect to Lindberg,
     28   who was also a director of Lion Americas (without holding any other title).
          FOURTH CONSOLIDATED AMENDED             89          Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97795
                                                              PageID.134936
                                                                          Page
                                                                             Page
                                                                               94 of
                                                                                  95
                                      of112
                                         113



      1   investment.” Lion Americas’ and Lion Capital’s heavy involvement in the daily
      2   operations of Bumble Bee was consistent with the Lion Entities’ business
      3   philosophy of getting “down to a very granular knowledge” of the businesses that
      4   Lion owned.
      5         322. In fact, the Lion Entities’ website advertises Lion Capital as a private
      6   equity firm that closely manages the business affairs of the companies in which it
      7   invests. The website states that Lion Capital “ensure[s] that [its] companies have
      8   the best management talent to execute the vision that we develop in a collaborative
      9   partnership” while never forgetting “the responsibility for successful outcomes in
     10   our companies rests with us [Lion Capital].” Lea echoed this sentiment in an
     11   interview on the website: “If all they [companies Lion Capital acquires] want is a
     12   check, there are plenty of private equity firms that are delighted to write you a
     13   check and let you get on with your business. That’s not us…We’re not good at
     14   that. What we’re good at doing is being your partner.” Further, a video on the
     15   Lion Entities’ website states that: “We [Lion Capital] built a team with an intimate
     16   knowledge of the way consumers and brands interact, allowing us to work with
     17   companies in a very different way to the average private equity firm…We work
     18   closely with management to see exactly what a brand is capable of achieving, and
     19   then take it to new heights…. We focus solely on retail and consumer businesses
     20   so our team is uniquely positioned to work with management to identify the right
     21   strategies for revitalizing operations.”
     22         323. Consistent with the Lion Entities’ business philosophy and website,
     23   when Lion Capital first acquired Bumble Bee, Lion Capital and Lion Americas
     24   took various actions to ensure that they could monitor and control Bumble Bee’s
     25   business. As Lischewski told his employees in an internal memorandum at the
     26   time of the acquisition of Bumble Bee, the Lion Entities team planned to be
     27   “actively involved” with the business. Lion Capital implemented this strategy of
     28   active involvement when it acquired Bumble Bee and thereafter during the
          FOURTH CONSOLIDATED AMENDED                90       Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97796
                                                              PageID.134937
                                                                          Page
                                                                             Page
                                                                               95 of
                                                                                  96
                                      of112
                                         113



      1   conspiracy. For example: First, Lion Capital placed its own executives on Bumble
      2   Bee’s board and throughout its parent companies. Lion Capital executives Lea,
      3   Lindberg, and Capps, sat on Bumble Bee’s board. Currently, three of the four
      4   board members of Bumble Bee are Lion Capital executives.
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14                                                             .
     15         324.
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27         325. Not only were the Lion Entities regularly receiving information about
     28   Bumble Bee during the conspiracy, but the Lion Entities executives took an active
          FOURTH CONSOLIDATED AMENDED            91         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97797
                                                              PageID.134938
                                                                          Page
                                                                             Page
                                                                               96 of
                                                                                  97
                                      of112
                                         113



      1   role in making decisions about Bumble Bee’s operations.
      2
      3
      4
      5
      6
      7
      8        326.
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22        327.
     23
     24
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED          92        Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97798
                                                              PageID.134939
                                                                          Page
                                                                             Page
                                                                               97 of
                                                                                  98
                                      of112
                                         113



      1
      2
      3
      4
      5
      6
      7        328.
      8
      9
     10                                            ,
     11
     12
     13
     14
     15        330.
     16
     17
     18
     19
     20
     21
     22
     23
     24        331.
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED         93         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97799
                                                              PageID.134940
                                                                          Page
                                                                             Page
                                                                               98 of
                                                                                  99
                                      of112
                                         113



      1        332.
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13        333.
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
          FOURTH CONSOLIDATED AMENDED         94         Case No. 15-MD-2670 JLS (MDD)
          COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
       3:15-md-02670-JLS-MDD Document
                              Document1987-11
                                       1433 Filed
                                              Filed10/05/18
                                                    09/19/19 PageID.97800
                                                              PageID.134941Page
                                                                             Page
                                                                                99 100
                                                                                   of
                                       of112
                                          113



      1         334.
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13         335.
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
                11
     25
     26
     27
     28
           FOURTH CONSOLIDATED AMENDED         95         Case No. 15-MD-2670 JLS (MDD)
           COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97801
                                                              PageID.134942
                                                                          Page
                                                                             Page
                                                                               100101
                                                                                   of
                                       of112
                                          113



      1
      2                                         .
      3         336.
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
           FOURTH CONSOLIDATED AMENDED         96        Case No. 15-MD-2670 JLS (MDD)
           COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97802
                                                              PageID.134943
                                                                          Page
                                                                             Page
                                                                               101102
                                                                                   of
                                       of112
                                          113



      1
      2
      3         337.
      4
      5
      6
      7
      8
      9
     10
     11
     12         338.
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22         339.
     23
     24
     25
     26
     27
     28
           FOURTH CONSOLIDATED AMENDED         97        Case No. 15-MD-2670 JLS (MDD)
           COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97803
                                                              PageID.134944
                                                                          Page
                                                                             Page
                                                                               102103
                                                                                   of
                                       of112
                                          113
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97804
                                                              PageID.134945
                                                                          Page
                                                                             Page
                                                                               103104
                                                                                   of
                                       of112
                                          113
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97805
                                                              PageID.134946
                                                                          Page
                                                                             Page
                                                                               104105
                                                                                   of
                                       of112
                                          113
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97806
                                                              PageID.134947
                                                                          Page
                                                                             Page
                                                                               105106
                                                                                   of
                                       of112
                                          113
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97807
                                                              PageID.134948
                                                                          Page
                                                                             Page
                                                                               106107
                                                                                   of
                                       of112
                                          113



      1         341.
      2
      3
      4
      5
      6
      7
      8
      9
     10         342.
     11
     12
     13
     14
     15
     16
     17
     18
     19         343. In addition to what the Lion Entities team learned in their
     20   involvement in Bumble Bee’s business, Lischewski served as the Lion Entities’
     21   eyes and ears at Bumble Bee, updating Lion Capital and Lion Americas with
     22   confidential information about other Defendants and the status of collusive
     23   agreements with and information from Defendants.
     24         344. Based on the conspiracy, Thai Union reported in its 2014 annual
     25   report, issued in February 2015, that “[d]espite minimal sales growth in the U.S.,
     26   competitive inventory cost and reasonable market conditions helped lift the margin
     27   of our US brand.”     Similarly, in December 2014, Lion Capital reported that
     28   Bumble Bee’s EBITDA was a record-breaking $150 Million, on revenue of $1
           FOURTH CONSOLIDATED AMENDED           102         Case No. 15-MD-2670 JLS (MDD)
           COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97808
                                                              PageID.134949
                                                                          Page
                                                                             Page
                                                                               107108
                                                                                   of
                                       of112
                                          113



      1   Billion. Lion Capital’s Kelly Mayer attributed Bumble Bee’s record year to the
      2   growth of “gross margins through disciplined pricing actions.” These financial
      3   results were due to the conspiracy. For their part, the Lion Entities knowingly
      4   accepted the proceeds of the conspiracy.
      5
      6
      7           345. In summary, at the time of its acquisition of Bumble Bee, Lion
      8   Capital and Lion Americas knowingly entered the ongoing price-fixing conspiracy
      9   with knowledge of its operation and of the collusive conduct that occurred prior to
     10   2010.        Following its acquisition in 2010, both Lion Entities affirmatively
     11   participated in the conspiracy through 2015 by facilitating coordination and
     12   communications with competitors to raise prices and to limit competition.
     13           346. Additionally, Lion Capital continues to maintain equitable ownership
     14   of Bumble Bee, which has appreciated substantially since Lion Capital purchased
     15   the company for $980 million in 2010. Thai Union had agreed to pay $1.51 billion
     16   for Bumble Bee in a deal that was ultimately scuttled due to DOJ’s investigation of
     17   Defendants.       Accordingly, Lion Capital’s equity stake in Bumble Bee has
     18   increased by more than $500 million as a result of the conspiracy, even before
     19   accounting for the conspiracy profits that have been used to pay down Bumble
     20   Bee’s debt.
     21           347. Although DOJ scuttled this merger, Lion Capital has already profited
     22   from the conspiracy. In
     23
     24
     25
     26
     27           13
                          This fee appears to have been waived during at least some of those
     28   periods.
           FOURTH CONSOLIDATED AMENDED             103        Case No. 15-MD-2670 JLS (MDD)
           COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97809
                                                              PageID.134950
                                                                          Page
                                                                             Page
                                                                               108109
                                                                                   of
                                       of112
                                          113



      1
      2
      3
      4         348. Further, Lion Capital and Lion Americas encouraged Bumble Bee to
      5   engage in the conspiracy while (as alleged above) simultaneously loading it up
      6   with debt and siphoning off its profits, causing Bumble Bee to become severely
      7   overleveraged.
      8                                         COUNT I
      9                     VIOLATION OF THE SHERMAN ACT § 1
     10         349. Defendants and their co-conspirators entered into, and engaged in, a
     11   contract, combination, or conspiracy in unreasonable restraint of trade in violation
     12   of Section 1 of the Sherman Act, 15 U.S.C. § 1.
     13         350. Defendants’ anticompetitive acts were intentional, were directed at
     14   the United States Packaged Tuna market, and had a substantial and foreseeable
     15   effect on interstate commerce by raising and fixing Packaged Tuna prices
     16   throughout the United States.
     17         351. The contract, combination, or conspiracy had the following direct,
     18   substantial, and reasonably foreseeable effects upon commerce in the United
     19   States and upon import commerce:
     20         a.     Prices charged to, and paid by, Plaintiffs for Packaged Tuna were
     21   artificially raised, fixed, maintained, or stabilized at supra-competitive levels;
     22         b.     Plaintiffs were deprived of the benefits of free, open, and unrestricted
     23   competition in the United States Packaged Tuna market; and
     24         c.     Competition in establishing the prices paid for Packaged Tuna was
     25   unlawfully restrained, suppressed, or eliminated.
     26         352. Defendants’ and their co-conspirators’ anticompetitive activities
     27   directly and proximately caused injury and harm to Plaintiffs in the United States.
     28
           FOURTH CONSOLIDATED AMENDED              104          Case No. 15-MD-2670 JLS (MDD)
           COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97810
                                                              PageID.134951
                                                                          Page
                                                                             Page
                                                                               109110
                                                                                   of
                                       of112
                                          113



      1          353. As a direct and proximate result of Defendants’ unlawful conduct,
      2   Plaintiffs paid artificially inflated prices for Packaged Tuna.
      3          354. As a direct and proximate result of Defendants’ unlawful conduct,
      4   Plaintiffs were damaged in their businesses or property by paying prices for
      5   Packaged Tuna that were higher than they would have been but for Defendants’
      6   unlawful conduct, which has resulted in an amount of ascertainable damages to be
      7   established at trial.
      8                                 PRAYER FOR RELIEF
      9          WHEREFORE, Plaintiffs pray that the Court:
     10          A.     Adjudge and decree that Defendants’ unlawful contract, combination,
     11   or conspiracy constituted a per se violation of Section 1 of the Sherman Act;
     12          B.     Enter judgment against Defendants, jointly and severally, in favor of
     13   Plaintiffs for treble damages determined to have been sustained by Plaintiffs by
     14   virtue of Defendants’ and their co-conspirators’ violations of the Sherman Act;
     15          D.     Award Plaintiffs their attorneys’ fees, litigation expenses, court costs,
     16   and pre-judgment and post-judgment interest at the highest rates permitted by
     17   United States law; and
     18          E.     Grant Plaintiffs such other and further relief as the case may require,
     19   or as the Court deems just and proper under the circumstances.
     20                                     JURY DEMAND
     21          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial
     22   by jury.
     23   ///
     24   ///
     25   ///
     26
     27
     28
           FOURTH CONSOLIDATED AMENDED              105         Case No. 15-MD-2670 JLS (MDD)
           COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97811
                                                              PageID.134952
                                                                          Page
                                                                             Page
                                                                               110111
                                                                                   of
                                       of112
                                          113



      1   Dated: October 5, 2018         KAPLAN FOX & KILSHEIMER LLP
      2
                                         By:   /s/ Laurence D. King
      3                                          Laurence D. King
      4
                                         Laurence D. King (SBN 206423)
      5                                  Mario M. Choi (SBN 243409)
      6                                  350 Sansome Street, Suite 400
                                         San Francisco, CA 94104
      7
                                         Telephone: 415-772-4700
      8                                  Facsimile: 415-772-4707
      9                                  Email: lking@kaplanfox.com
                                         Email: mchoi@kaplanfox.com
     10
     11                                  KAPLAN FOX & KILSHEIMER LLP
                                         Robert N. Kaplan
     12
                                         Gregory K. Arenson
     13                                  Elana Katcher
     14                                  Matthew P. McCahill
                                         850 Third Avenue, 14th Floor
     15                                  New York, NY 10022
     16                                  Telephone: (212) 687-1980
                                         Facsimile: (212) 687-7714
     17                                  Email: rkaplan@kaplanfox.com
     18                                  Email: garenson@kaplanfox.com
                                         Email: ekatcher@kaplanfox.com
     19
                                         Email: mmccahill@kaplanfox.com
     20
     21                                  HAJJAR PETERS, LLP
                                         Johnny K. Merritt
     22                                  3144 Bee Cave Road
     23                                  Austin, TX 78746
                                         Telephone: (512) 637-4956
     24
                                         Facsimile: (512) 637-4958
     25                                  Email: jmerritt@legalstrategy.com
     26
     27
     28
           FOURTH CONSOLIDATED AMENDED         106         Case No. 15-MD-2670 JLS (MDD)
           COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97812
                                                              PageID.134953
                                                                          Page
                                                                             Page
                                                                               111112
                                                                                   of
                                       of112
                                          113



      1                                  THE COFFMAN LAW FIRM
      2                                  Richard L. Coffman
                                         First City Building
      3                                  505 Orleans St., Fifth Floor
      4                                  Beaumont, TX 77701
                                         Telephone: (409) 833-7700
      5                                  Facsimile: (866) 835-8250
      6                                  Email: rcoffman@coffmanlawfirm.com
      7
                                         MARCUS & SHAPIRA LLP
      8                                  Bernard D. Marcus
      9                                  Moira C. Cain-Mannix
                                         Erin Gibson Allen
     10                                  One Oxford Center, 35th Floor
     11                                  Pittsburgh, PA 15219
                                         Telephone: (412) 471-3490
     12
                                         Facsimile: (412) 391-8758
     13                                  Email: marcus@marcus-shapira.com
     14                                  Email: cain-mannix@marcus-shapira.com
                                         Email: allen@marcus-shapira.com
     15
     16                                  MAURIELLO LAW FIRM, APC
                                         Thomas D. Mauriello
     17                                  1181 Puerta Del Sol, #120
     18                                  San Clemente, CA 92673
                                         Telephone: (949) 542-3555
     19
                                         Facsimile: (949) 606-9690
     20                                  Email: tomm@maurlaw.com
     21
                                         WILLIAMS MONTGOMERY & JOHN, LTD.
     22                                  Eric R. Lifvendahl
     23                                  233 S. Wacker Drive, Suite 6100
                                         Chicago, IL 60606
     24
                                         Telephone: (312) 443-3230
     25                                  Facsimile: (312) 630-8530
     26                                  Email: ERL@willmont.com

     27
     28
           FOURTH CONSOLIDATED AMENDED         107       Case No. 15-MD-2670 JLS (MDD)
           COMPLAINT
Case
 Case3:15-md-02670-JLS-MDD
      3:15-md-02670-JLS-MDD Document
                             Document1987-11
                                      1433 Filed
                                              Filed
                                                  10/05/18
                                                    09/19/19PageID.97813
                                                              PageID.134954
                                                                          Page
                                                                             Page
                                                                               112113
                                                                                   of
                                       of112
                                          113



      1                                  ANDERSON KILL, P.C.
      2                                  Lawrence Kill
                                         Linda Gerstel
      3                                  1251 Avenue of the Americas
      4                                  New York, NY 10020
                                         Telephone: (212) 278-1722
      5                                  Facsimile: (212) 278-1733
      6                                  Email: lkill@andersonkill.com
      7
                                         Attorneys for Plaintiffs
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
           FOURTH CONSOLIDATED AMENDED          108          Case No. 15-MD-2670 JLS (MDD)
           COMPLAINT
